                       UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


ROLA OUTOUR,                                         4:19-CV-04119-VLD
                            Plaintiff,

              vs.                                 MEMORANDUM OPINION
                                                      AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                            Defendant.


                                   INTRODUCTION

       Plaintiff, Rola Outour, seeks judicial review of the Commissioner’s final

decision denying her application for social security disability under Title II of

the Social Security Act.1




1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference--greatly simplified--is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Ms. Outour filed her application
for Title II benefits only. AR20; 229-31. Her coverage status for SSD benefits
expired on March 31, 2017. AR22. In other words, in order to be entitled to
Title II benefits, Ms. Outour must prove disability on or before that date.
      Ms. Outour has filed a complaint and motion to reverse the

Commissioner’s final decision denying her disability benefits and to remand the

matter to the Social Security Administration for further proceedings. See

Docket Nos. 1 and 14.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                     FACTS2

A.    Statement of the Case

      This action arises from Ms. Outour’s application for Social Security

Disability benefits with a protected filing date of January 19, 2016, alleging

disability starting January 1, 2011, due to spinal nerve damage, neck and back

pain, dizziness, chest pain, arm pain, trouble with legs when standing, trouble

using hands, problems sleeping, depression, memory, getting along with others

(but good with authority figures), easily angered, mood swings, restless leg

syndrome, anemia, headaches, low energy, and generalized pain. AR229, 250,

273-74, 278-79, 295, 300, 322, 327-28, 333, 338, 356. At the hearing on July

10, 2018, Ms. Outour amended her alleged onset of disability to September 9,




      2These facts are recited from the parties’ stipulated statement of facts
(Docket 13). The court has made only minor grammatical and stylistic
changes. Citations to the appeal record will be cited by “AR” followed by the
page or pages.


                                           2
2016, the date of her 50th birthday. AR85-86, 248. Ms. Outour’s insurance

status for disability insurance benefits (DIB) expired on March 31, 2017.

AR22, 234, 292.

      Ms. Outour’s claims were denied at the initial and reconsideration levels,

and Ms. Outour requested an administrative hearing. AR156, 166, 175.

      Ms. Outour’s administrative law judge hearing was held on July 10,

2018, where different counsel represented Ms. Outour. AR77. An unfavorable

decision was issued October 4, 2018, by Administrative Law Judge Christel

Ambuehl (“ALJ”). AR19.

      At Step One of the evaluation, the ALJ found Ms. Outour had not

engaged in substantial gainful activity between September 9, 2016, the

amended alleged onset of disability date, and March 13, 2017, Ms. Outour’s

date of last insurance. AR22.

      At Step Two, the ALJ found Ms. Outour had severe impairments,

including chronic pain syndrome/fibromyalgia, cervical degenerative disc

disease, occipital neuralgia, lumbar minimal dextrorotary scoliosis, and mild

sacroiliac degenerative changes with some facet arthropathy changes. AR22.

The ALJ found each of those impairments significantly limited

Ms. Outour’s ability to perform basic work activities as required by SSR 85-28.

AR22. The ALJ also found Ms. Outour had medically determinable

impairments of hypersomnia, restless leg syndrome, anemia, insomnia, left foot

peroneal tendonitis, Achilles tendonitis, posterior tibial tendon dysfunction,

gastrocnemius equines, and generalized anxiety disorder but determined that

                                           3
each of those impairments was nonsevere. AR22-23. The ALJ noted, “[t]he

record [did] not support that any of these impairments have resulted in more

than minimal limitations for a period of 12 months or more.” AR23.

       The ALJ found Ms. Outour’s anxiety caused mild restrictions in

understanding, remembering, or applying information; mild limitations in

interacting with others; mild limitations in concentration, persistence or

maintaining pace, and that she had mild limitations in adapting or managing

oneself. AR23-24. The ALJ noted, “[t]he record does not indicate that the

claimant has difficulty with concentration or memory. Mental status

examinations do not suggest deficits in this area, and the claimant reported

that she is able to engage in some cognitively-demanding activities, including

researching medical conditions on the Internet (Hearing testimony).” AR23.

The ALJ noted, “the claimant was engaged in a conflict with a neighbor, which

could be suggestive of some problems in this area (Exhibit 27(F) . . . [she] has

close relationships with her children and friends . . . [and] does not report that

she has difficulty in crowded places and, in fact, was able to tolerate a 19-hour

flight to visit her mother (Exhibit 27F, p. 2).” AR24. The ALJ noted the

claimant was “able to care for her personal needs, parent her children, manage

household finances, and the like.” AR24. The ALJ also noted the state agency

psychologists opined Ms. Outour’s anxiety disorder was nonsevere. AR24, 131,

149.

       At Step Three, the ALJ found Ms. Outour did not have an impairment or

combination of impairments that met or medically equaled a Listing. AR24.

                                            4
The ALJ “examined all of the impairments listed in 20 CFR Part 404, Subpart

P, Appendix 1 . . .” AR24. The ALJ did not explicitly mention fibromyalgia,

SSR 12-2p, or whether Ms. Outour’s chronic pain syndrome/fibromyalgia was

equivalent to any Listing in the Step Three evaluation. AR24.

        The ALJ determined Ms. Outour had residual functional capacity,

(“RFC”), to perform:

            less than the full range of light work as defined in 20 CFR
            404.1567(b). The claimant is able to lift and/or carry 20
            pounds occasionally and 10 pounds frequently. She can
            stand and/or walk for about 6 hours in an 8-hour workday.
            She is able to sit for 6 hours in an 8-hour workday. The
            claimant is able to occasionally climb, stoop, kneel, crouch
            and crawl.

AR25. As part of this determination, the ALJ recited portions of the medical,

opinion, and testimonial evidence. AR25-29.

        The ALJ found at Step Four that Ms. Outour had no past relevant work.

AR29.

        At Step Five, relying on the testimony of a vocational expert that

considered Ms. Outour’s RFC and vocational profile, the ALJ stated in the

decision the vocational expert testified that an individual could perform the

representative example occupations of laundry folder, sub assembler, and

inspector hand packager. AR29-30, 107-09.

        The ALJ considered the “multiple brief statements” that Ms. Outour was

“Disabled for employment” and “myalgia” and “chronic pain” and gave them

little weight because they go to a matter reserved for the Commissioner and




                                             5
they provide no information regarding the functional limitations resulting from

Ms. Outour’s pain and myalgia. AR28.

        The ALJ considered the opinion of consultative examiner, Thomas H.

Olson, M.D., who performed a consultative exam in March, 2015, and gave the

opinion some weight. AR28. The ALJ asserted Dr. Olson’s opinion as to the

functional limitations that result from the claimant’s impairments were

minimal, and predated the amended alleged onset date by over a year, but were

consistent with the “lack of objective findings that are prominently reflected in

this record.” AR28.

        The ALJ considered the opinion of consultative examiner, Brian K.

Kidman, M.D., who performed a consultative exam and gave the opinion little

weight because Dr. Kidman’s opinions were “speculated limitations” based on

neuropathy that had not been demonstrated in nerve conduction studies or

imaging studies. AR28. The ALJ noted Dr. Kidman’s opinion was predicated

on possible (“If, indeed she does have neuropathies in both of these locations . .

.”) cervical neuropathy into the left arm and lumbar neuropathy down the left

leg. AR28. The ALJ added, “[b]ecause it is based on an impairment that is

speculative and not medically determinable, it cannot be given more weight.”

AR28.

        The ALJ considered the opinions of the state agency medical consultants

that Ms. Outour could perform a light range of work and gave them great

weight because they were consistent with Ms. Outour’s “variable complaints




                                           6
and the lack of corroborating objective evidence” and were also consistent with

the examination findings of the consultative examiners. AR28.

      The ALJ found Ms. Outour’s statements concerning the intensity,

persistence and limiting effects of her alleged subjective symptoms were not

entirely consistent with the medical evidence and other evidence in the record

for the reasons explained in the decision. AR26.

      The ALJ stated the “very limited objective findings support that the

claimant does not have the degree of functional limitation she alleges.” AR29.

      Ms. Outour timely requested review and submitted additional medical

evidence from Yankton Medical Clinic for treatment on December 18, 2018, to

the Appeals Council. AR73-74, 225. The Appeals Council denied review

making the ALJ’s decision final, and Ms. Outour timely filed this action. AR1-

7, 225.

B.    Medical Evidence (chronological order)

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on September

23, 2011, for neck pain with radiation to the arm at times. AR605. A cervical

spine MRI obtained due to chronic neck pain following a prior neck trauma in

March, 2011, revealed mild cervical spondylosis. AR392. Dr. Fanta’s

assessment was cervical neck strain with injury to the muscles of her neck and

physical therapy and Flexeril were prescribed. AR605. Ms. Outour had 10

sessions of physical therapy but continued with pain without significant

improvement and limited range of motion. AR897-98.




                                          7
      A lumbar MRI obtained on February 14, 2012, due to left sciatica

revealed minimal lower lumbar degenerative spondylosis. AR1036.

      Ms. Outour saw Dr. Raval at the Yankton Medical Clinic on September 6,

2012, by referral from Dr. Peterson for numbness in her neck, left arm, chest

and most of her left side. AR765. Ms. Outour also had motor weakness, neck

stiffness, nocturnal paresthesia, paresthesia, tingling and visual disturbances.

AR765. Nortriptyline was prescribed. AR768.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on November 5,

2012, and Dr. Fanta’s assessment included cervicalgia, chronic and Dr. Fanta

stated Ms. Outour had chronic pain syndrome affecting her neck, arm, and

chest and Cymbalta was prescribed. AR536.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on April 9,

2013, for neck pain and tingling with radiation to the right arm and hand that

had started three weeks earlier. AR485. Examination revealed: tenderness

right flex carpal ulnar, pain on resisted wrist flexion, and positive tinels

bilateral wrists. AR486. A wrist splint was recommended. AR487.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on April 30,

2013, for right hand pain that was constant, aggravated by lifting, and she

reported both feet burning at night. AR478. Examination revealed: positive

right elbow tenderness and multiple muscular areas tender to palpation.

AR479. Dr. Peterson noted widespread diffuse pain and nonrestorative sleep

and fibromyalgia was discussed. AR480. Lyrica and Robaxin were prescribed

and oxycodone continued. AR480.

                                            8
      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on May 28,

2013, for neuropathy in the right hand and lower legs which had started four

weeks earlier. AR473. Ms. Outour reported pain in the right hand and

“humming” in the lower extremities. AR473. Examination revealed right elbow

tenderness and decreased sensation distal upper extremity. AR475. A forearm

band was prescribed and she was referred to Dr. Peterson. AR477.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on July 30,

2013, for neck and arm pain and examination revealed cervical spine

tenderness, mildly reduced range of motion, right elbow pain with motion, and

trigger points bilateral cervical paraspinals. AR454-56. A bilateral trigger

point injection was given at the lateral epicondylitis. AR456.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on August

27, 2013, for neck pain with radiation to the arms, wrists, hands and fingers

aggravated by sitting too long and injections and narcotics had been tried.

AR422. Ms. Outour was having difficulty sleeping due to pain and her children

were helping with the laundry. AR422. Examination revealed a fatigued

appearance, decreased cervical mobility, decreased sensation left forearm, and

cervical extension caused numbness into the upper and lower extremities

bilaterally. AR424. A “NCV” EMG showed radiculopathy. AR424, 426. X-rays

revealed minimal to mild multilevel degenerative disc disease most pronounced

at C3-4 and elongated transverse processes of C7 bilaterally. AR420. A

cervical spine MRI obtained on October 30, 2013, revealed C3-4 paracentral

disc-osteophyte complex causing mild central canal stenosis and no neural

                                           9
foraminal stenosis. AR421. Dr. Peterson stated that Ms. Outour appeared

disabled for employment and suggested a surgical consult with Dr. Adams.

AR424.

      Ms. Outour saw Dr. Adams at the Yankton Medical Clinic on September

5, 2013, for neck pain with radiation of the pain to both elbows, forearms, and

hands which was aggravated by activity, and also had joint pain numbness and

tingling. AR415. Ms. Outour had a prior EMG which showed a potential

radiculopathy and an MRI was fairly normal. AR417. Lyrica had been

unsuccessful and a surgical solution was not seen so conservative treatment

was planned with potential injections in the neck with epidurals or Neurontin

and Lyrica and other medical management. AR417-18.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on October 9,

2013, for chest discomfort and neck pain and Lyrica was stopped because it

had not helped with the pain in her neck and down her arms. AR406.

Ms. Outour was given a Depo Medrol and Ketorlac injection. AR408.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on October

21, 2013, for neck, arm and leg pain with worsening pain. AR401. A brace

helped with Ms. Outour’s arm pain, and her leg pain was a stabbing pain that

radiated into her foot. AR401. Savella was considered and reviewed with

Dr. Fanta who noted complications of prescribing Savella due to Ms. Outour’s

tachycardia issues, and Dr. Peterson agreed and deferred the Savella

prescription. AR400, 402. Oxycodone had been prescribed the prior month.




                                         10
AR403. Ms. Outour followed up with Dr. Peterson again on December 23,

2013, for continued generalized pain. AR1182.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on January

6, 2014, for foot pain. AR1179. An EMG was obtained due to pain, numbness

and tingling in the left lower extremity with multiple areas of tenderness on

exam and a positive left sitting root test revealed essentially normal results

except an isolated abnormality of the denervation of the left peroneus longus.

AR1178. Muscle relaxants and a referral to Dr. Bassing were planned.

AR1181.

      Ms. Outour saw Dr. Bassing at the Yankton Medical Clinic on April 22,

2014, for follow up on her muscle and joint pain. AR1097. Ms. Outour had

been referred by Dr. Peterson in January, 2014, for diffuse pain, and she

continued to have widespread pain affecting her entire body. AR1097. No

evidence of active inflammatory arthritis was found. AR1097. Ms. Outour was

taking oxycodone, Lyrica and Parafon for the pain but reported they did not

seem to help with her pain. AR1097. Examination revealed multiple positive

tender trigger points throughout the body, and the assessment was

fibromyalgia. AR1101-02. Dr. Bassing stated she did not recommend any

medications specifically to treat fibromyalgia, as “ultimately none seem to be

very helpful.” AR1102.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on June 9,

2014, for follow up on muscle pain aggravated by lifting, movement, pushing

and driving. AR1087. Examination revealed pain on left wrist extension,

                                           11
multiple trigger points, and she appeared fatigued. AR1088. Kenalog and

lidocaine injections were given and amitriptyline prescribed in place of Lyrica

due to possible fatigue side effects. AR1089, 1096.

      Ms. Outour saw Dr. Hansen at the Yankton Medical Clinic on June 18,

2014, to follow up on her hypersomnia which had started nine months earlier,

and she reported daytime tiredness continued. AR1076. A prior exam for

hypersomnia on June 4, 2014, had stated her symptoms had started a year

earlier. AR1090. Ms. Outour’s assessments were chronic pain syndrome,

hypersomnia, and anxiety. AR1079.

      Ms. Outour saw Dr. Fournier at the Yankton Medical Clinic on July 17,

2014, to follow up on her chronic Interstitial Cystitis. She was taking

Myrbetriq and glucosamine and doing quite well, but noted spicy foods irritated

her bladder. AR1072.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on August

18, 2014, with ongoing neck pain and muscle pain in her left elbow.

Ms. Outour had received an injection in the left arm on June 9, 2014, that

helped about 50% but only lasted a few days. AR1067. Examination revealed

left elbow tenderness and trigger points in the left deltoid and left wrist

extensor. AR1069. An ultrasound obtained of the left median nerve was

normal and not consistent with carpal tunnel syndrome. AR1066. Each of the

trigger points were injected with lidocaine. AR1070. Ms. Outour’s

amitriptyline was stopped due to side effects and Lyrica was prescribed.

AR1070.

                                            12
      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on

September 22, 2014, for pain all over and reported her prior injections had

allowed her to sleep for 10 nights. AR1193. Examination revealed cervical

spine tenderness and pain with motion, and her right hand had pain with

motion, swelling and multiple trigger points. AR1194. Dr. Peterson ordered

physical therapy when Ms. Outour was seen on September 24, 2014, with neck

pain, decreased cervical range of motion, increased pain with motion and with

arm motion above shoulder height, and also decreased strength in upper

extremities. AR971.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on October

21, 2014, for leg pain and examination revealed trigger points bilaterally in the

forearms and right lumbar paraspinals, diffuse myalgia, and Ms. Outour

appeared fatigued. AR1190-01. Each trigger point was injected. AR1192.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on November

4, 2014, to follow up on bilateral leg pain, numbness, tingling and weakness in

the arms, and neck pain. AR1315. Trigger points were visualized with

ultrasound on the left and right forearms. AR1320.

      Ms. Outour saw Dr. Strom at the Yankton Medical Clinic on November

18, 2014, for left leg pain with radiation to the back, numbness, tingling and

weakness, aggravated by sitting and left arm pain with numbness, and

tingling, aggravated by driving and activity with the arm. AR1017. Ms. Outour

had received trigger point injections on November 4th and noticed some

improvement. AR1017.

                                          13
      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on January

5, 2015. AR1398. Examination revealed decreased sensation left hand.

AR1399. Nerve conduction tests were obtained due to tingling and numbness

in the 4th and 5th digits of the left hand and results were consistent with a

negative screening for left ulnar neuropathy. AR1120. Injections were given in

the bilateral cervical paraspinals. AR1400.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on February

2, 2015, for arm pain and she could not turn her neck. AR1390. Examination

revealed neck tenderness to palpation, pain on movement, and cervical spine

muscle spasms with moderately reduced range of motion. AR1392.

Dr. Peterson noted it was a difficult issue of chronic pain and deferred

additional injections and suggested a trial of Skelaxin. AR1392.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on February 18,

2015, for abdominal pain and anxiety associated with nausea, difficulty

sleeping, and waking up in a panic with difficulty breathing. AR1381.

Ms. Outour’s assessments included generalized anxiety disorder and Zoloft was

prescribed. AR1384-85.

      Lumbar x-rays on March 5, 2015, showed “mild degenerative changes.”

AR1348.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on May 18,

2015, to follow up on neck pain with radiation to the left elbow, forearm and

wrist. AR1361. She reported narcotic pain medication was a relieving factor.

AR1361. Examination revealed cervical spine tenderness, normal gait, and

                                          14
normal motor strength; and lidocream was prescribed. AR1363. Dr. Peterson

advised, “stretching would be beneficial.” AR1363.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on August

18, 2015, to follow up on her neck pain and reported that the previously

prescribed cream helped for about one hour and then wears off. AR1447.

Examination revealed bilateral tenderness of the cervical paraspinals, normal

motor strength, and a fatigued appearance. AR1449. Ms. Outour reported

experiencing “jerks” when fatigued affecting her upper and lower extremities

and neurological referral was recommended. AR1449. Dr. Peterson advised

Ms. Outour to “continue with exercise and stretching.” AR1449.

      Ms. Outour saw Dr. Fournier at the Yankton Medical Clinic on July 22,

2015, to continue follow up on her chronic Interstitial Cystitis. AR1442.

Ms. Outour reported pelvic pain and bladder discomfort at times. AR1442.

Her pain was improved with Myrbetriq. AR1445. An abdominal physical exam

was normal, and Dr. Fournier recommended Ms. Outour reduce her daily

coffee intake from eight cups to two cups a day. AR1444-45.

      A brain MRI was obtained on October 21, 2015, due to dizziness and

abnormal involuntary movements, and revealed mild right mastoiditis and was

otherwise negative. AR1417, 1419.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on November

17, 2015, complaining of dizziness aggravated by turning her neck to the left,

and had headaches, loss of consciousness, and palpations. AR1463. Her

Zoloft dosage had recently been decreased due to possible dizziness side

                                         15
effects. AR1463. Ms. Outour also complained of nervousness and anxiety and

waking up “freaking out” with chest pain and palpations. AR1463. Her

physical and psychiatric exam findings were normal. AR1465. Dr. Fanta

stated Ms. Outour did appear to have some panic disorder and Zoloft was

stopped and Klonopin was prescribed. AR1466.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on December

14, 2015, with continued neck pain and symptoms. AR1467. Ms. Outour

reported her headaches were worse and she had facial paresthesia. AR1469. A

neurology referral was pending. AR1469. Ms. Outour had full motor strength,

no neurological deficits, “ok” tandem gait and appropriate mood and affect.

AR1469.

      Ms. Outour saw neurologist Mei He, MD, at the CNOS Clinic on

December 16, 2015, for increasing jerking movements, and Dr. He felt it was

“probably” or “likely” restless leg syndrome. AR1428-29. Dr. He noted a brain

MRI “was a negative study intracranially.” AR1428. Gabapentin and vitamins

were prescribed. AR1430. Ms. Outour’s physical exam findings were

unremarkable. AR1429.

      Dr. Peterson wrote a note on January 5, 2016, (in response to a letter

from the state agency reviewing Dr. Outour’s disability claim and requesting

more information), stating on a prescription form that Ms. Outour was disabled

for employment due to myalgia and chronic pain. AR1437.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on January 18,

2016, with ongoing musculoskeletal pain, numbness, and tingling and also

                                         16
reported continuing episodes of sudden spells of racing chest pain about twice

a week, but did feel Klonopin helped overall, and the dosage was increased.

AR1471, 1474. Her physical examination showed some patellar tenderness

with left knee extension, but normal neck, extremities, and neurological

findings. AR1473. She also had appropriate mood and affect. AR1473.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on April 11,

2016, with complaints of chest pain more diffuse than previously reported.

AR1493. Examination revealed palpable chest pain mid-sternum to lower

sternum and epigastric area, and subscapular area on the left and lateral

chest. AR1495. Her neurological, extremity, and psychiatric findings were

normal. AR1495. Dr. Fanta’s assessment was chronic pain syndrome and

fibromyalgia and she did not suspect a cardiac etiology for the pain. But since

there was an exertional component and she had a near-syncope with attempt

at extreme exertion a cardiology referral was given. AR1497. Dr. Fanta also

continued Ms. Outour’s gabapentin and noted it was quite sedating for her and

probably not tolerated during the day. AR1497.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on June 7,

2016, with continued neck pain, headache, left arm and left leg pain. AR1551.

Ms. Outour reported worsening neck pain with increased shooting down the

left arm. AR1553. Examination revealed decreased neck range of motion and

tightness in the cervical musculature. AR1553. She had full motor strength in

her upper extremities. AR1553. She had appropriate mood and affect.

AR1553. X-rays of her neck revealed mild to moderate degenerative disc

                                         17
disease at C3-4 and minimal to mild disc disease elsewhere in the cervical

spine. AR1555.

        Ms. Outour saw Dr. Irwin, a cardiologist at the Yankton Medical Clinic

on July 11, 2016, for chronic chest pain and a cardiac CT angiogram was

normal indicating that Ms. Outour’s pain was not related to cardiac ischemia.

AR1593. Ms. Outour continued to have heart palpations for which a 30-day

event recorder showed clear reproduction of the symptoms that did not

correspond to underlying cardia dysrhythmia. AR1593. Dr. Irwin advised no

further cardiac workup was warranted. AR1593.

        Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on July 11,

2016, with continued constant neck pain that had worsened. AR1594.

Examination revealed cervical spine tenderness, and right occipital palpation

reproduced patient’s headache. AR1596. She had appropriate mood and

affect. AR1596. The assessment was occipital neuralgia and the right occipital

was injected with Kenalog and lidocaine. AR1596.

        Ms. Outour was seen at the CNOS neurology clinic on July 27, 2016, for

restless leg syndrome, fainting and leg tremors. AR1666. She had full muscle

strength in her upper extremities, no focal weakness, no lower extremity

edema, and good balance while walking. AR1740. Ms. Outour was taking

Neurontin, clonazepam, and oxycodone for pain at night and reported during

the day she still felt tired and unable to do stuff. AR1739. Modafinil (Provigil)

was prescribed to help with her excessive tiredness during the day. AR1664,

1740.

                                           18
      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on September 2,

2016, for a medication check. AR1574. Ms. Outour reported generally not

feeling well and being fatigued. AR1574. Dr. Fanta stated that Ms. Outour

had tried several different medications and was intolerant with a lot of

dizziness and fatigue. AR1574. Ms. Outour continued to take Klonopin for

panic disorder, but still had sudden panic attacks with chest pain and

hyperventilation. AR1574. Ms. Outour reported waking up in the morning

fatigued and was taking gabapentin for restless leg syndrome. AR1574.

Ms. Outour continued to take oxycodone for pain at night and did not feel she

would sleep at all without it. AR1574. Ms. Outour’s assessments were panic

attacks for which Dr. Fanta changed her mediation to Paxil, fatigue and

chronic pain syndrome. AR1577.

      Dr. Peterson wrote a note on a prescription form dated October 3, 2016,

again stating Ms. Outour was disabled for employment due to myalgia and

chronic pain. AR1658.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on October 10,

2016, for problems sleeping. AR1707. Ms. Outour reported trouble initiating

sleep, difficulty maintaining sleep, and headache and fatigue upon waking.

AR1707. Her insomnia was worsened by her anxiety. AR1707. Ms. Outour

reported she was “anxious at noc and claustrophobic,” had a general feeling of

anxiety and even the bathtub scared her. AR1707. Paxil had been tried and

not tolerated. AR1707. Dr. Fanta concluded that Ms. Outour’s insomnia was

caused by her untreated anxiety issues. AR1710. Klonopin was prescribed

                                          19
again because Ms. Outour had tried several SSRIs with intolerance and was

also intolerant to Cymbalta. AR1710. A psychology referral was also

scheduled. AR1710.

      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

October 11, 2016, for anxiety and panic attack issues. AR1772. She had “a lot

of complaints currently about her neighbor who apparently has had an ongoing

problem with her because of her being from Syria.” AR1772. Ms. Outour’s

PHQ-9 score was 15 indicating moderately severe depression. AR1772, see

https://www.modahealth.com/pdfs/PHQ9_Instru.pdf.3 Ms. Outour was

extremely anxious, but cooperative, and affect congruent with mood and topic.

AR1772. The diagnosis was generalized anxiety with a Global Assessment of

Functioning (GAF) score of 55. AR1772.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on October

11, 2016, to follow up on her neck pain and reported problems sleeping, more

panic attacks and her right arm “jerking” daily. AR1717. Examination

revealed tender cervical spine and mildly reduced range of motion of the

cervical spine. AR1719. Ms. Outour had appropriate mood and affect.

AR1719. Dr. Peterson noted Ms. Outour was seeing psychiatry now, and was

given a prescription for biofeedback with psychology supportive services.

AR1720.




      3   All internet citations in this opinion last checked on April 3, 2020.

                                             20
      Ms. Outour was seen at the CNOS neurology clinic on October 19, 2016,

for restless leg syndrome, right arm and left leg. AR1663. Ms. Outour had

been unable to tolerate Provigil and had tried Requip but it had not helped.

AR1742. A note from September 23, 2016, stated Provigil had been denied by

Ms. Outour’s insurance so Amantadine was prescribed but was discontinued

due to side effects including fever and chills. AR1829, 1831.

Ms. Outour also complained of increasing neck pain all the time and increased

spasticity of her neck. AR1742. Examination revealed pain on turning her

neck especially at the base. AR1743. She had no focal weakness and no lower

extremity edema. AR1743. Gabapentin was continued and an application was

made to her insurance for approval of Botox for her cervical dystonia, constant

neck pain and sleep problems. AR1743. The neurologist diagnosed

Ms. Outour with spasmodic torticollis, (diagnosis code G24.3 see

https://icd.codes/icd10cm/G243), and prescribed Botox injections. AR1659-

60. The neurologist stated Ms. Outour’s condition was expected to last

indefinitely, and her prognosis was “good.” AR1661.

      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

October 24, 2016, for counseling with ongoing symptoms. AR1769.

Ms. Outour reported being very stressed by her neighbor and the session

focused on relaxation techniques. AR1769. Ms. Outour’s diagnosis was

modified to add rule out paranoia to generalized anxiety, and her GAF was 55.

AR1769.




                                          21
      Ms. Outour saw Dr. Fournier at the Yankton Medical Clinic on October

26, 2016, to follow up on her interstitial cystitis and reported abdominal pain

in the lower left quadrant. AR1723. Ms. Outour reported not feeling well with

sharp pelvic pains and had been seen in the emergency room a week earlier

where a CT scan demonstrated no hydro or kidney stones, but showed small

cysts on both ovaries and possible thickening of the colon walls. AR1723.

Examination revealed lower left quadrant tenderness. AR1725. Levaquin was

prescribed on the chance Ms. Outour may be developing diverticulitis.

AR1726. The abdominal pain had resolved after taking the Levaquin. AR1803.

      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

October 31, 2016, for counseling. AR1766. Ms. Outour had travel plans and

was concerned about her inability to be in an enclosed place on the plane

because the last time she was on a plane she had a conflict with a steward

because she could not sit still, and really wanted them to open the door and

throw her out. AR1766. Ms. Outour reported she continued to have problems

with her neighbor. AR1766. Her GAF was again 55. AR1767.

      Ms. Outour was seen at the CNOS neurology clinic on November 8, 2016,

to begin Botox injections for her cervical dystonia. AR1745-46. She had no

focal weakness in her upper or lower extremities. AR1746. Dr. He noted

Gabapentin had helped and that Ms. Outour had tried Lyrica, Requip, and

Provigil, which had not helped. AR1746. Ms. Outour contacted the clinic a

week later and reported the pain was worse than ever since the Botox

injections. AR1825.

                                          22
      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

November 9, 2016, for counseling. AR1764. Ms. Outour reported receiving a

Botox injection in her neck earlier in the week and had a migraine headache

ever since and had not slept. AR1764. Ms. Outour had dark rings under her

eyes, and reported it was hard to focus to do relaxation on her own. AR1764.

She reported a trip upcoming to Bahrain, which is a 19-hour flight. AR1764.

Dr. Curran noted that Ms. Outour has a really hard time sitting that long and

gets really claustrophobic even when the little table is put down for her meals,

and the last time she flew the stewardess allowed Ms. Outour to stand in the

kitchen area of the plane. AR1764. Her GAF was 55. AR1764.

      Ms. Outour saw Dr. Vlach at AMG Behavioral Health Yankton on

November 15, 2016, for evaluation of anxiety, sleep and somatic concerns.

AR1783. Ms. Outour did not endorse or describe significant depressive

symptoms, prominent anxiety, or manic/psychotic symptoms. AR1783.

Ms. Outour described problems with her neighbor, but her description did not

rise to the level of delusional thinking. AR1783. Ms. Outour reported

clonazepam was partially helpful but she still could not sleep well. AR1783.

She had good appearance and eye contact; her affect was “loquacious, socially

pleasant, possible overly familiar, full range, non-labile, and appropriate;” her

thought processes were goal-directed; and her insight was fair. AR1784.

Dr. Vlach’s diagnoses were movement related sleep disorder, rule out

somatoform disorder, rule out depression, rule out anxiety, rule out psychotic




                                           23
disorder, and Ms. Outour’s GAF was 55. AR1785. Trazodone was prescribed

for sleep. AR1785.

      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

November 15, 2016, for counseling. AR1781. Her GAF was 55. AR1781.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on November

23, 2016, for follow up on her neck pain which was worsening. AR1796. Her

last MRI in 2013 showed mild cervical disc disease. AR1796. Ms. Outour was

getting no relief from narcotic analgesics, and recent Botox injections made the

pain worse with radiation into her shoulders. AR1796-98. A physical exam

showed cervical tenderness and decreased range of motion. AR1798.

Oxycodone was stopped and hydrocodone prescribed. AR1798. Dr. Fanta

noted that both Dr. Peterson and the neurologist were recommending a referral

to Mayo Clinic. AR1798.

      Ms. Outour saw Dr. Vlach at AMG Behavioral Health Yankton on

December 12, 2016, for medication follow up. AR1778. Ms. Outour reported

that her sleep had improved since starting trazodone, but that she feels groggy

for several hours after waking. AR1778. She had a normal gait. AR1778. She

had goal-directed thought processes, good insight, calm affect, normal speech,

and no psychotic/manic symptoms. AR1778. Ms. Outour’s assessment was

movement related sleep disorder and trazodone and counseling were

continued. AR1778.

      Ms. Outour saw Dr. Curran at AMG Behavioral Health Yankton on

December 15, 2016, for counseling. AR1776. Ms. Outour reported she was

                                          24
leaving the following week to visit her mother. AR1776. She also reported an

“ongoing battle” with her neighbor over property lines and garbage left in the

yard. AR1776. Examination revealed Ms. Outour was unable to relax, unable

to sleep, worried, anxious and affect was congruent with mood and topic, and

GAF was 55. AR1776.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on January

10, 2017, to follow up on her ongoing neck pain, and also reported left foot

pain. AR1792. Examination revealed left hyper pronation of the ankle with

pain-free active and passive range of motion. AR1794. X-rays of her left ankle

were normal. AR1794. She was referred to podiatry. AR1794.

      Ms. Outour was seen at AMG Podiatry Yankton on January 13, 2017,

and following examination was diagnosed with peroneal tendonitis left, Achilles

tendonitis left, gastrocnemius equines left greater than right, and posterior

tibial tendon dysfunction left. AR1872-74. Shoe inserts and exercises were

recommended. AR1875. Ms. Outour’s symptoms continued and she was seen

again on January 20, 2017. AR1878. She reported doing well with shoe

inserts dispensed at her last visit but wanted increased median arch support.

AR1877.

      Ms. Outour saw Dr. Fanta at the Yankton Medical Clinic on June 6,

2017, for abdominal pain which was burning, sharp and stabbing and

Ms. Outour also reported lightheadedness, nausea, weight loss, decreased

urinary output, and some chest pain. AR1854. Her physical exam findings

were unremarkable except some chest wall pain and diffuse abdominal

                                          25
tenderness. AR1857. A Depo-Medrol injection was given for the chest wall

pain, and the abdominal pain was felt to be an aggravated of her interstitial

cystitis, and she continued on hydrocodone for chronic pain. AR1859.

      Ms. Outour saw Dr. Peterson at the Yankton Medical Clinic on July 10,

2017, to follow up on her joint pain. AR1850. Ms. Outour complained of pain

and tingling in her arms, her left foot continued with symptoms the same as

the prior visit, and she complained of left arm neuropathy. AR1850. Upon

physical exam, Dr. Peterson found Ms. Outour had passive pain-free range of

motion in her left wrist and full muscle strength in her upper extremities.

AR1851. Dr. Peterson diagnosed carpal tunnel of the left upper limb based on

her examination that revealed positive Tinel’s on the left. AR1851-52. Topical

lidocaine was prescribed and a brace recommended. AR1852.

      On August 7, 2017, nerve conduction testing showed no evidence of left

wrist median mononeuropathy, and no evidence of left Martin-Gruber

anastomosis. AR1993.

      Dr. Peterson wrote a note on a prescription form, dated October 17,

2017, again stating Ms. Outour was disabled for employment due to myalgia

and chronic pain. AR2050.

      X-rays of Ms. Outour’s neck obtained on February 16, 2018, revealed

moderate degenerative disc disease at C3-4 and minimal disc disease elsewhere

in the cervical spine. AR2038. MRI of the cervical spine obtained the same day

revealed C3-4 disc-osteophyte complex causing mild central canal stenosis and




                                          26
minimal bilateral neural foraminal stenosis, unchanged from November 30,

2016. AR2039.

      Dr. Peterson wrote a note on a prescription form, dated March 26, 2018,

again stating Ms. Outour was disabled for employment due to myalgia and

chronic pain. AR2049.

      Dr. Peterson wrote a letter on December 18, 2018, stating that

Ms. Outour was under her care for chronic pain issues, and had seen multiple

specialists over the years regarding her pain syndrome. AR73. Dr. Peterson

referenced cervical spine and lumbar spine MRIs and findings, EMG findings,

neurology records, and records from the CNOS clinic that included “chemo

denervation” treatment of Ms. Outour’s cervical spine. AR73-74.

Dr. Peterson summarized and stated Ms. Outour had chronic pain issues and

received treatment for cervical dystonia and other conditions and she

considered Ms. Outour disabled for employment due to musculoskeletal

conditions, chronic pain, and poor endurance. AR74.

C.    Consultative Medical Examinations (Pre-Alleged Onset Date):

      Ms. Outour was referred to Thomas H. Olson, M.D., by the state agency

for x-rays and a medical consultation and report on March 5, 2015.4 AR1339.

Dr. Olson stated he reviewed “many records” regarding Ms. Outour’s prior

treatment. AR1342. Ms. Outour complained of dizziness, lightheadedness,

fatigue, weakness in her legs and persistent neck and low back pain. AR1344.



      Nowhere in the transcript does it state why this exam, which predates
      4

Ms. Outour’s application date, was requested or included, but presumably
Ms. Outour had a prior disability application.
                                          27
Examination revealed neck pain and some crepitus on rotation palpated,

cervical spine pain particularly on flexion and extension, dorsal and lumbar

spine with full range of motion but pain on percussion of lumbar spine and the

lower dorsal spine, extremity strength equal but 4/5, otherwise normal

findings. AR1344. Ms. Outour had “a full range of motion in all joints in a

symmetric fashion both upper and lower extremities.” AR1345. Her grip

strength and lower extremity strength were normal, her gait and stance were

normal, and she had no fatiguing on repetitive motion. AR1345. Cervical

spine x-rays show degenerative changes at C3-C4 that is at least moderate,

and mild degenerative changes at C7-T1. AR1349. Dr. Olson’s impressions

included Vitamin D and B deficiencies; interstitial cystitis; irritable colon;

dizziness; fibromyalgia; GERD; cervicalgia with moderate degenerative changes

at C4-5 otherwise mild degenerative changes in the rest of the cervical spine;

chronic pain syndrome; left shoulder pain; lumbago with mild degenerative

changes of lumbar spine; and left shoulder x-ray negative. AR1345. Dr. Olson

performed a mini-mental exam and Ms. Outour scored 17/29.5 AR1345; see

AR1350-51 (mini-mental status test). Dr. Olson concluded that Ms. Outour’s

ability to lift and carry was diminished due to neck and lumbar problems;

standing, walking and sitting was mildly limited during an 8-hour day;




      5A mini-mental status score in this range indicates cognitive impairment
and/or dementia. See
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2587038/;
     https://www.caring.com/examinations/what-does-your-mmse-score-
mean/22.
                                         28
stooping, climbing, kneeling and handling objects were slightly limited due to

Ms. Outour’s cervical spine. AR1345-46.

      Ms. Outour was referred to Brian K. Kidman, M.D., by the state agency

for x-rays, a medical consultation and report on June 9, 2016. AR1560.

Ms. Outour reported neck and back problems with pain in her entire spine but

primarily in the neck and lower back, pain down her left arm to her fingers,

and she frequently drops things because of the pain, numbness and tingling in

her fingers. AR1560. She reported lifting any more than four pounds with

either arm worsens her neck and upper back pain. AR1560. Her low back

pain radiates down her left leg to the ankle and is worse if she stands more

than 10 minutes or sits more than 15 minutes. AR1560. Examination

revealed full range of motion of the C-spine but pain with all motion, pain with

rotation of the T-spine 45 degrees, and reduced range of motion of the LS-spine

with low back pain. AR1562. X-rays revealed degenerative disc disease at C3-

4 and C7-T1, and LS-spine x-rays revealed minimal dextrorotary scoliosis and

mild sacroiliac degenerative changes and facet arthropathy changes at L5-S1.

AR1562. Dr. Kidman noted Ms. Outour used no assistive device to walk and

her mood euthymic. AR1562. She had a normal gait and station; she could

squat halfway down and rise from squat without assistance; she got on and off

the exam table unremarkably; she made a fist easily; she had strong grip

strength (5/5) bilaterally; and she exhibited no obvious weakness in her

extremities. AR1562.




                                          29
      Dr. Kidman concluded that although Ms. Outour did have degenerative

disc changes in the neck and low back which related to some chronic pain, the

bulk of Ms. Outour’s pain was related to chronic ligament weakness and

possibly fibromyalgia. AR1563. Because “[h]er examination findings seem to

be a bit out of proportion to the degree of disability that she indicates in her

Claimant Interview Form when she only lists three chores that she can do

around the house and does not list any self-care activities,” Dr. Kidman

suspected Ms. Outour’s mental health issues were playing a large role, and

stated that depression and anxiety can magnify the intensity of pain. AR1563.

Dr. Kidman recommended an MRI to help better deduce whether Ms. Outour

had a cervical neuropathy. AR1563. Dr. Kidman stated that if Ms. Outour had

neuropathies she would be limited from any kind of repetition with her arms

and limit her from even occasional lifting, pushing, and pulling of more than 20

pounds. AR1563. Dr. Kidman stated it was unlikely Ms. Outour could stand

more than 20 minutes without having to sit and rest for 10-15 minutes before

standing again. AR1563.

D.    Testimony at the ALJ Hearing

      1.    Ms. Outour’s Testimony

      Ms. Outour testified that she received a bachelor’s degree in biology in

Syria a long time earlier. AR87. Ms. Outour testified she was tested a long

time earlier for her ability to read and write in English and her level was like

third grade in reading and writing. AR101. She said her language was Arabic.

AR102. Ms. Outour testified that she tried attending college in Yankton and

                                           30
received F’s in all her classes because of trouble with reading and writing.

AR103.

      Ms. Outour testified she could lift a gallon of milk but would feel it later;

her neck would start hurting, she would have headaches, and her left side

would start aching. AR90. She drives to and from the grocery store three

times per week. AR86. She testified she does not carry groceries, her girls

carry them. AR90. Ms. Outour testified it hurts her hands to drive, and using

her hands affects her neck. AR91.

      When Ms. Outour was asked about standing and walking she testified

that in the morning she has to sit on her for bed about 45 minutes and then

puts her feet down to the floor to see if she can feel the ground and then stands

slowly to see if her legs will carry her. Sometimes she has to lie on the couch

for a while if she is weak. AR92. Then she can walk and stand but she needs

to take a break then and sit down. AR93.

      Ms. Outour testified when she does laundry someone else carries it

downstairs and back upstairs for her, and she will fold the laundry one day

and then leave it to put away the next day because it hurts to do it all at once.

AR93-94. She said she does not clean, her girls or a friend does that for her

because using her hands hurts. AR94.

      Ms. Outour testified she takes hydrocodone or oxycodone for her pain

and it makes the pain go down a little bit. AR97. She testified they switch her

between the two narcotic pain medications. AR97. Ms. Outour said her

medications make her feel tired and dizzy. AR100.

                                           31
      Ms. Outour testified she gets a rash from her medication and offered to

show the ALJ. The ALJ refused, stating she did not need to see it, she was not

a doctor and wouldn’t even know what she was looking at. AR98.

      Ms. Outour testified she had been seeing physiatrist Dr. Judith Peterson

for six or seven years. AR99.

      Ms. Outour testified she sometimes uses the internet on her phone to

research medical issues and symptoms. AR95. She uses Facebook “but [she’s]

not on it too much.” AR96.

      2.    Vocational Expert Testimony

      The ALJ asked the vocational expert (“VE”), a hypothetical question that

mirrored the limitations included in the RFC determined by the ALJ . The VE

testified the individual would be able to perform the work of a laundry folder,

DOT #369.687-018, sub assembler, DOT# 729.684-054, and inspector hand

packager, DOT #559.687-074. AR107-08.

      The VE testified if an individual missed work one day per week they

would not be capable of competitive employment. AR111.

E.    Disputed Facts.

      The defendant disputes the relevance of the treatment records from

September, 2011, to February, 2015, because they predate the amended

alleged onset date of September 9, 2016, by more than a year and a half.

      The plaintiff asserts the records are relevant since they were in the file

considered by the ALJ. Plaintiff notes these records were gathered and

included in the administrative record by the defendant and/or the state agency

                                           32
on behalf of the defendant. The plaintiff also notes the defendant included in

the transcript a consultative examination report that also predated the

amended alleged onset date by about a year and a half. See AR1339-51.

                                 DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Biestek v. Berryhill, 587 U.S. ___, 139 S.

Ct. 1148, 1154 (2019); Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009).

Substantial evidence is defined as more than a mere scintilla, less than a

preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support the Commissioner’s conclusion. Biestek, 139 S. Ct. at

1154; Richardson v. Perales, 402 U.S. 389, 401 (1971); Klug v. Weinberger,

514 F.2d 423, 425 (8th Cir. 1975). “This review is more than a search of the

record for evidence supporting the [Commissioner’s] findings, and requires a

scrutinizing analysis, not merely a rubber stamp of the [Commissioner’s]

action.” Scott ex rel. Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008)

(cleaned up).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

                                          33
Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000)

(citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998)(citations omitted). The Commissioner’s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any




                                           34
other substantial gainful activity which exists in the national economy. 42

U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

       •   Step One: Determine whether the applicant is presently
           engaged in substantial gainful activity. 20 C.F.R. §
           404.1520(b). If the applicant is engaged in substantial gainful
           activity, he is not disabled and the inquiry ends at this step.

       •   Step Two: Determine whether the applicant has an
           impairment or combination of impairments that are severe, i.e.
           whether any of the applicant=s impairments or combination of
           impairments significantly limit his physical or mental ability to
           do basic work activities. 20 C.F.R. § 404.1520(c). If there is
           no such impairment or combination of impairments the
           applicant is not disabled and the inquiry ends at this step.
           NOTE: the regulations prescribe a special procedure for
           analyzing mental impairments to determine whether they are
           severe. Browning v. Sullivan, 958 F.2d 817, 821 (8th Cir.
           1992); 20 C.F.R. § 1520a. This special procedure includes
           completion of a Psychiatric Review Technique Form (PRTF).

       •   Step Three: Determine whether any of the severe impairments
           identified in Step Two meets or equals a “Listing” in Appendix
           1, Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an
           impairment meets or equals a Listing, the applicant will be
           considered disabled without further inquiry. Bartlett v.
           Heckler, 777 F.2d 1318, 1320 n.2 (8th Cir. 1985). This is
           because the regulations recognize the “Listed” impairments are
           so severe that they prevent a person from pursuing any gainful
           work. Heckler v. Campbell, 461 U.S. 458, 460, (1983). If the
           applicant’s impairment(s) are severe but do not meet or equal
           a Listed impairment the ALJ must proceed to step four. NOTE:
           The “special procedure” for mental impairments also applies to
           determine whether a severe mental impairment meets or
           equals a Listing. 20 C.F.R. § 1520a(c)(2).


                                             35
       •   Step Four: Determine whether the applicant is capable of
           performing past relevant work (PRW). To make this
           determination, the ALJ considers the limiting effects of all the
           applicant’s impairments, (even those that are not severe) to
           determine the applicant’s residual functional capacity (RFC).
           If the applicant’s RFC allows him to meet the physical and
           mental demands of his past work, he is not disabled. 20
           C.F.R. §§ 404.1520(e); 404.1545(e). If the applicant’s RFC
           does not allow him to meet the physical and mental demands
           of his past work, the ALJ must proceed to Step Five.

       •   Step Five: Determine whether any substantial gainful activity
           exists in the national economy which the applicant can
           perform. To make this determination, the ALJ considers the
           applicant’s RFC, along with his age, education, and past work
           experience. 20 C.F.R. § 1520(f).

C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long-standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart 377

F.3d 801, 806 (8th Cir. 2004).



                                           36
D.    Medical Evidence Which May Properly Be Considered

      The court takes a short detour before its discussion about each of

Ms. Outour’s claimed points of error. In its brief, the Commissioner intimates

but does not outright state that the court cannot consider most of the medical

records in the file because they either pre-date Ms. Outour’s claimed date of

onset or post-date her date last insured. See Commissioner’s brief, Docket 16,

pp. 1-2 (stating “evidence outside the relevant time period cannot serve as the

only support for the disability claim,” (citing Pyland v. Apfel, 149 F.3d 873,

878 (8th Cir. 1998); 42 U.S.C. §§ 416(i), 423(c)). The Commissioner has also

disputed the relevance of these records in Section E of the FACTS portion of

this opinion, above. The court rejects the Commissioner’s invitation to ignore

the medical records in the file which pre-date Ms. Outour’s claimed date of

onset or post-date her date last insured.

      The parties appear to agree that Ms. Outour had a previous claim for

benefits which was denied in April, 2014, and that Ms. Outour did not appeal

from that decision. See AR259, Docket 16, p. 1, n. 1.

      In this case, Ms. Outour’s claimed date of onset is September 9, 2016.

AR20. As for medical evidence which pre-dates Ms. Outour’s claimed date of

onset in this case, the court is not prohibited from considering it. Hillier v.

Soc. Sec. Admin. 486 F.3d 359, 365 (8th Cir. 2007). In Hillier, the

Commissioner argued res judicata barred the consideration of a medical report

that was considered in the earlier case (an argument the Commissioner does




                                            37
not make here), but the Eighth Circuit rejected the blanket application of such

a rule:

          Especially in the context of a progressive disease or a
          degenerative condition, evidence that is offered as proof of a
          disability, and not found persuasive by an ALJ in a prior
          proceeding, may be considered in a subsequent proceeding in
          combination with new evidence for the purpose of determining
          if the claimant has become disabled since the ALJ’s previous
          decision. See Groves v. Apfel, 148 F.3d 809, 810-11 (7th Cir.
          1998) (stating “there is no necessary inconsistency in finding a
          claimant not disabled at time t but disabled at time t + 1,” and
          thus, there is “no absolute bar to the admission in a second
          proceeding of evidence that had been introduced in the prior
          proceeding yet had not persuaded the agency to award
          benefits.”); see also Rogers v. Chater, 118 F.3d 600, 601 (8th
          Cir. 1997) (noting a claimant generally cannot seek benefits in
          a subsequent proceeding for any time period for which the
          prior proceeding had denied benefits).

      Hillier, 486 F.3d at 365.

      In Hillier, the claimant sought to submit in a subsequent disability

proceeding two doctor’s reports that predated his previous claim for benefits—

one that had been evaluated in his prior claim    (Dr. Tyrer) and one that had

not (Dr. Orlicek). Id. The court considered both reports, but weighed them

differently for purposes of determining whether Mr. Hillier was currently

disabled: Dr. Tyrer’s report, which had been submitted in the previous

proceeding, could only be considered “as background for new and additional

evidence of deteriorating mental or physical conditions occurring after the prior

proceeding.” Id. Dr. Orlicek’s report, though it predated the previous

proceeding, had never been considered in the prior proceeding to determine

whether Mr. Hillier was disabled. Id. That evidence, therefore, was new and



                                          38
could be considered to determine the merits of Mr. Hillier’s disability claim

during the current proceedings. Id.

      Medical evidence which post-dates the date last insured may likewise be

considered. Hanovich v. Astrue, 579 F.Supp.2d 1172, 1185, n. 19 (D. Minn.

2009) (citing Martonick v. Heckler, 773 F.2d 236, 240-41 (8th Cir. 1985)). In

Hanovich, the court noted an ALJ should consider medical records which post-

date the date last insured “to determine if they reflect a continuation of

disability, corroboration of an earlier diagnosis, or are otherwise probative to

whether the claimant suffered a disability for any continuous period prior to

the expiration of her insured status.” Id. at n. 19 (citing Martonick, 773 F.2d

at 240-41).

      This court will therefore consider the entirety of the medical evidence in

the administrative record to determine whether the ALJ’s denial of

Ms. Outour’s current claim for disability benefits is supported by substantial

evidence.

E.    The Parties’ Positions

      Ms. Outour asserts the Commissioner erred in three ways: (1) the

Commissioner failed to identify all of Ms. Outour’s severe impairments; (2) the

Commissioner failed to properly evaluate whether Ms. Outour met or equaled a

Listing at Step 3 of the sequential evaluation; and (3) the Commissioner’s RFC

formulation is not supported by substantial evidence.6




      6   This assignment of error contains three sub-parts.

                                           39
      The Commissioner asserts the ALJ’s decision is supported by substantial

evidence in the record and the decision should be affirmed. Ms. Outour’s

assignments of error are discussed below.

      1.     Whether the Commissioner Identified All of Ms. Outour’s
             Severe Impairments

      The ALJ identified the following medically determinable severe

impairments: (1) chronic pain syndrome/fibromyalgia; (2) cervical degenerative

disc disease; (3) occipital neuralgia; (4) lumbar minimal dextrorotary scoliosis;

(5) mild sacroiliac degenerative changes with some facet arthropathy changes.

      The ALJ identified the following medically determinable impairments, but

deemed them non-severe: (1) hypersomnia; (2) restless leg syndrome;

(3) anemia; (4) insomnia; (5) left foot peroneal tendinitis; (6) Achilles tendinitis;

(7) posterior tibial tendon dysfunction; (8) gastrocnemius equinus; and (9)

anxiety disorder.

      Ms. Outour asserts the ALJ should have categorized her anxiety disorder

as a severe impairment rather than a non-severe impairment. At step two, it is

the claimant’s burden to demonstrate a (1) severe and (2) medically

determinable impairment, but the burden is not difficult to meet and any doubt

about whether the claimant met her burden is resolved in favor of the claimant.

Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); Caviness v. Massanari, 250

F.3d 603, 605 (8th Cir. 2001); Quinn v. Berryhill, 2018 WL 1401807 *5 (D.S.D.

Mar. 20, 2018); and Dewald v. Astrue, 590 F. Supp. 2d 1184, 1199 (D.S.D.

2008) (citing SSR 85-28)).



                                             40
      An impairment is “medically determinable” if it results from “anatomical,

physiological, or psychological abnormalities that can be shown by medically

acceptable clinical and laboratory diagnostic techniques.” See 20 C.F.R.

§ 404.1521. “Therefore, a physical or mental impairment must be established

by objective medical evidence from an acceptable medical source.” Id. If an

impairment is medically determinable, then the Commissioner next considers

whether it is severe. Id.

      An impairment is not severe if it does not significantly limit the

claimant’s physical or mental ability to do basic work activities.7 See 20 C.F.R.

§ 404.1522(a). Basic work activities include, but are not limited to: walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, handling, seeing,

hearing, speaking, use of judgment; responding appropriately to supervisors

and co-workers and usual work situations, dealing with changes in a routine

work setting, and understanding, carrying out, and remembering simple

instructions. Id. at (b). At step two only medical evidence is evaluated to

assess the effects of an impairment on the ability to perform basic work

activities. See SSR 85-28. Therefore, subjective complaints by the claimant

are normally not part of the step two analysis. Id.

      The ALJ noted Ms. Outour’s anxiety disorder (AR23) but found it was

non-severe. Id. In making this finding, the ALJ relied on the State agency




      7  Paradoxically, the Commissioner’s regulations do not define “severe,”
but rather define what is “not severe.” The inference from the regulation is that
a severe impairment does significantly limit a claimant’s physical or mental
ability to do basic work activities.
                                          41
psychological opinions (AR124-37; 139-55) which were rendered in July, 2016,

and March, 2017, respectively. AR23; 124-37; 139-55.

      The ALJ noted the State agency psychological consultants found

Ms. Outour’s anxiety disorder caused no more than “mild” limitation in any of

the four functional areas known as the “B” criteria: (1) understanding,

remembering, or applying information; (2) concentrating, persisting, or

maintaining pace; (3) interacting with others; and (4) adapting or managing

oneself. AR24. The ALJ stated “because the claimant’s medically determinable

mental impairments caused no more than ‘mild’ limitation in any of the

functional areas, they were non-severe . . . the State agency consultant

opinions so concluding are given great weight.” Id.

      Ms. Outour, however, faults the ALJ for relying upon the State agency

psychological consultants’ conclusions. Ms. Outour asserts the State agency

psychological consultants did not have the full picture of her mental health

treatment at the time they rendered their opinions—which were admittedly

based solely on a review of her medical records. Ms. Outour specifically claims

the State agency psychological consultants never saw her treatment records

from Yankton Avera Behavioral Health. Those records are found at AR1761-87

and are dated from October, 2016, through December, 2016. Id.

      The State agency psychological consultant at the initial level did not have

the benefit of the Yankton Avera Behavioral Health records because the initial

State agency review occurred in July, 2016, and Ms. Outour did not visit

Yankton Avera Behavioral Health until October, 2016. AR1772 (first treatment

                                          42
note from Dr. Curran at Avera Behavioral Health). The State agency evaluation

on review, however, occurred in March, 2017,--after Ms. Outour had been

treated at Yankton Avera Behavioral Health. The State agency evaluation on

review (AR139-55), however, does make specific reference to Ms. Outour’s

treatment at Yankton Avera Behavioral Health. See AR148, 150.

      The State agency psychologist on review (Stephanie Fuller, Ph.D.) noted

that Ms. Outour was seen at Avera Behavioral Health on 11/09/2016

complaining of insomnia and stress and that the assessment was “GAD.”8 The

State agency evaluator further noted at AR150 that:

          •   At recon, new MER9 indicates some panic attacks and ongoing
              anxiety and was prescribed Paxil and Klonopin; unfortunately,
              was unable to tolerate the Paxil. She has been tried on
              numerous SSRIs with intolerance and also Cymbalta. She has
              never been followed by psychology or psychiatry and was
              referred to psychiatry on 10/10/16. There is no diagnosis of
              depression in the MER.

          •   Claimant’s anxiety is deemed NON-SEVERE.

Id. The court therefore rejects Ms. Outour’s theory that the State agency

psychologist on review (Dr. Fuller) was unaware of Ms. Outour’s treatment at

Yankton Avera Behavioral Health at the time the psychologist rendered its

opinion that Ms. Outour’s anxiety was nonsevere. Instead, the record clearly



      8 The court assumes “GAD” is an acronym for generalized anxiety
disorder. This assumption is based upon the Avera Behavioral Health noted
dated 11/09/2016, to which the State agency evaluator refers, found at
AR1764. That record indicates Ms. Outour’s diagnosis at Axis I is “generalized
anxiety, rule out paranoia.” Id.

      9MER is a commonly used acronym in State agency decisions which
stands for “medical evidence of record.”
                                         43
shows Dr. Fuller was aware of Ms. Outour’s referral to Avera Behavioral

Health, and had reviewed at least the first months’ worth of Ms. Outour’s Avera

Behavioral Health records before Dr. Fuller indicated Ms. Outour’s anxiety did

not rise to the level of a severe impairment.

      The issue remains, however, whether the ALJ’s designation of

Ms. Outour’s anxiety disorder as a non-severe impairment is otherwise

supported by substantial evidence in the record. Ms. Outour levels several

criticisms at the ALJ’s reasons for deeming her anxiety disorder as non-severe.

      First, she asserts that her consistent GAF scores, assigned at 55, merit

of finding of a severe anxiety impairment. The court does not find this

argument persuasive.

      Ms. Outour explains that a GAF score of 55 represents moderate

symptoms or moderate difficulty in social, occupational or school functioning,

citing the DSM-IV at p. 34. The GAF uses a scale from 0 to 100 to indicate

social, occupational and psychological functioning with a 100 being the most

mentally healthy. A GAF of 41 to 50 indicates serious symptoms/impairment

in social, occupational, or school functioning while a GAF of 51 to 60 indicates

moderate symptoms or difficulty. Nowling v. Colvin, 813 F.3d 1110, 1115 n.3

(8th Cir. 2016). A GAF of 31 to 40 indicates some impairment in reality testing

or communication or major impairment in several areas, such as work or

school, family relations, judgment, thinking, or mood. See

https://www.webmd.com/mental-health/gaf-scale-facts.




                                           44
      Although GAFs were still accepted science in the 2010-11 era, both the

Eighth Circuit and the Commissioner have recognized since at least 2010 that

GAF scores have limited importance. Nowling, 813 F.3d at 1115 n.3. The

“Commissioner has declined to endorse the [GAF] score for use in the Social

Security and [Supplemental Security Income] disability programs and has

indicated that [GAF] scores have no direct correlation to the severity

requirements of the mental disorders listings.” Id. (quoting Jones v. Astrue,

619 F.3d 963, 973-74 (8th Cir. 2010)). The Diagnostic and Statistical Manual

of Mental Disorders (“DSM”)-IV (American Psychiatric Assn. 2000) previously

contained references to GAF, but explained that GAF scores have no little or no

bearing on an individual’s occupational and social functioning. Jones, 619

F.3d at 973 (quoting Kornecky v. Comm’r of Soc. Sec., 167 Fed. Appx. 496, 511

(6th Cir. 2006)). The new DSM-5 (May, 2013), dispensed with the GAF score.

This court will therefore not find error based upon the ALJ’s failure to find

Ms. Outour’s anxiety disorder severe based upon her GAF score.

      Next, the ALJ indicated Ms. Outour’s anxiety was not severe because she

had not received much treatment for the condition. While the amount of time

Ms. Outour had spent in psychiatric counseling was not long (October through

December, 2016), the symptoms she described were long-standing and

appeared not to be amenable to the medications she had been prescribed. See

e.g. AR1783 (11/15/2016 note indicating failed trials of Paxil and Cymbalta

because of gastric distress). Ms. Outour directs the court to the following

evidence in support of her assertion the ALJ’s designation as lack of treatment

                                           45
for a reason to deem her anxiety non-severe is not supported by substantial

evidence:

       •    Ms. Outour’s psychiatric history included anxiety at least as
            far back as 2012 when anxiety was present and appeared to
            be intertwined with her chronic pain and sleep problems.
            AR742-43; 746.

       •    Ms. Outour was first prescribed Zoloft in February, 2015,
            when she had anxiety associated with nausea and was waking
            with panic and difficulty breathing. AR1381; 1384-85.

       •    By November, 2015, Ms. Outour’s Zoloft dosage had to be
            reduced because of side effects, and she complained of
            nervousness, anxiety and waking up “freaking out” with chest
            pain and palpitations; Zoloft was stopped and Klonopin
            prescribed. AR1463; 1465-66.

       •    In November, 2016, Ms. Outour reported she was anxious at
            night and claustrophobic, had a general feeling of anxiety, and
            even the bathtub scared her. AR1707. Paxil had been tried
            and not tolerated, and Dr. Fanta, Ms. Outour’s primary care
            physician, concluded that Ms. Outour’s insomnia was caused
            by her untreated anxiety issues. AR1710. Klonopin was
            prescribed again because Ms. Outour had tried numerous
            SSRIs with intolerance and she was also intolerant of
            Cymbalta. Id. A psychiatric referral was also scheduled. Id.

       •    Ms. Outour’s first psychiatric visit at Yankton Avera
            Behavioral Health was in October, 2016, for anxiety and panic
            attack issues. AR1772. She did complain about her neighbor,
            who she felt had a problem with her being from Syria.
            AR1772. Ms. Outour’s PHQ-9 Score was 15, indicating
            moderately severe depression. Id. She was extremely anxious,
            and was diagnosed with generalized anxiety with a Globalized
            Assessment of Functioning (GAF) score of 55. Id.

       •    Ms. Outour saw Dr. Peterson, a rehab and pain management
            specialist, later that same month and reported more panic
            attacks. AR1717. Dr. Peterson noted that Ms. Outour was
            being seen in psychiatry and had been given a prescription for
            biofeedback with psychology supportive services. AR1720.



                                           46
       •   Ms. Outour began counseling that same month (October,
           2016), and reported issues with her neighbor. Rule out
           paranoia was added to her anxiety diagnosis. AR1769. Her
           GAF was continued at 55. Id.

       •   Ms. Outour continued with additional counseling sessions and
           her GAF score at these sessions was assessed at 55. AR1764;
           1767; 1778 (no GAF assessed on this visit); 1781; 1785.

       •   Ms. Outour was seen for counseling in December, 2016. Her
           exam revealed she was unable to relax, unable to sleep,
           worried, anxious, and her affect was congruent with mood and
           topic. Her GAF was again 55. AR1776. This is the last
           counseling note included in the record. Id.

      Ms. Outour posits that these medical records reflect she suffered from

panic attacks, sleep problems, nervousness, anxiety and waking up “freaking

out” with chest pain and palpitations, all manifestations of her anxiety

disorder. The court agrees that though Ms. Outour’s treatment for her anxiety

was not lengthy in time, the mental impairment for which she treated and the

symptoms described during this time (nausea, waking with panic, difficulty

breathing, panic attacks, unable to relax or sleep) could significantly limit her

mental ability to do basic work activities.

      Another basis upon which the ALJ found Ms. Outour’s anxiety was non-

severe is that she suffered no cognitive impairment. But Ms. Outour

emphasizes the ALJ ignored the only testing of her mental status which was

documented in the record—the mini-mental status exam conducted by

Dr. Olson on March 5, 2015.10 AR1345; 1350-51. This exam revealed a score


      10 Again, this record from March 5, 2015, post-dates the previous
disability denial (April, 2014) which was not appealed, so it could not have
been considered but rejected as not persuasive by the previous disability
adjudicator. That the record pre-dates Ms. Outour’s date of alleged onset in
                                           47
of 17/29, indicating Ms. Outour suffered some sort of cognitive impairment.11

But the physician who administered the test failed to discuss the results in his

report and the ALJ in this case never followed up to discover the significance (if

any) of this examination. Instead, the ALJ found that Ms. Outour was only

mildly limited in the first functional area of the “B” criteria (the ability to

understand, remember, or apply information) because, the ALJ stated, the

record “does not indicate that the claimant has difficulty with comprehension

or memory.” AR23. The ALJ specifically found Ms. Outour had no deficits in

this area, and that she was able to engage in some “cognitively demanding

activities” such as researching her own medical conditions on the internet.

AR23. The ALJ never acknowledged or explained why it did not consider the

results of the mini-mental status exam that occurred in March, 2015, which

revealed some form of cognitive impairment/dementia.

      Next, the ALJ minimized the effects of Ms. Outour’s anxiety by describing

her therapy as related mostly to the conflict between Ms. Outour and her

neighbor. Though the ALJ minimized her anxiety disorder by stating she was

merely having trouble getting along with her neighbor, Ms. Outour theorizes



this disability claim (September, 2016) does not preclude this court from
considering it as to the merits of this claim, especially because it was never
considered in the prior disability proceedings. Hillier, 486 F.3d at 365. That
this exam pre-dates Ms. Outour’s date of onset does not necessarily indicate
the cognitive deficiency (if any) indicated by the test simply disappeared
between the date of the test and the alleged date of onset in this case.

      11On the MMSE, a score of 17 indicates moderate dementia. See
https://www.alz.org/alzheimers-dementia/diagnosis/medical_tests.


                                             48
that absent her severe anxiety, she likely would not have ruminated so

excessively about her neighbor’s actions and that the trouble with her neighbor

was likely another symptom of her severe anxiety.

      The ALJ cited as another reason to find Ms. Outour’s anxiety non-severe

was that she had only mild limitations in the third “B” criteria (interacting with

others). The ALJ made this finding because, among other reasons, though she

could not find a way to effectively handle the conflict with her neighbor,

Ms. Outour had good relationships with her children and friends, and because

the ALJ stated she “does not report she has difficulty in crowded places.”

AR23-24. The medical note dated 10/31/2016 (AR1766) describes

Ms. Outour’s anxiety/panic attack related to being in a closed-in space that

had absolutely nothing to do with her neighbor. Instead, Ms. Outour

recounted a long flight in which she became so distressed that she implored

the flight attendant to open the plane’s door and “throw her out.” Id.

      The purpose of the “B” criteria is to allow the SSA to evaluate a

claimant’s mental functioning in the workplace. See 20 C.F.R. Subpt. P. App.

1, § 12.00F.1. What is relevant, therefore, is a claimant’s ability to interact

with supervisors, co-workers, and the public. Id. at 12.00.E.2. The ALJ is to

evaluate the claimant’s ability to cooperate with others, ask for help when

needed, handle conflict with others, state their own point of view, initiate or

sustain a conversation, understand and respond to social cues, respond to

requests, suggestions, corrections, challenges or criticism, and keep social

interactions free of excessive irritability, sensitivity, argumentativeness, or

                                            49
suspiciousness. Id. The ALJ’s only explanation for Ms. Outour’s obvious

inability to deal with conflict and her overblown suspicion of her neighbor was

that it “could be suggestive of some problems” in this area. That Ms. Outour

can get along with friends and family is not necessarily indicative of an ability

to handle conflict or criticism in the workplace, or to keep her interactions in

the workplace free of excessive irritability, sensitivity, argumentativeness, or

suspiciousness. The ALJ offered no explanation for why a close relationship

with her family members mitigated the clearly documented problems

Ms. Outour had with conflict resolution, suspiciousness, and other basic skills

needed to function at an acceptable level in the workplace and outside her

circle of family and friends.

      Another premise upon which the ALJ based his assignment of “mild”

limitations on Ms. Outour’s ability to interact with people was that she had not

reported any difficulty in crowded places. AR24. In support of this statement,

the ALJ commented that Ms. Outour was able to tolerate a 19-hour flight to

visit her mother. AR24. This is at best taken out of context, and at worst

simply incorrect. She had reported becoming so distressed during a long flight

that she asked the flight attendant to throw her out of the plane. AR1766. She

also described anxiety at even being in a bathtub. AR1707.

       Finally, Ms. Outour cites the opinion of Dr. Brian Kidman, an examining

consultant hired by the South Dakota Disability Determination Services to

conduct an examination and render an opinion in June, 2016. See AR1560-

63. Dr. Kidman concluded Ms. Outour did suffer from degenerative disc

                                           50
changes in the neck and facet arthropathy in the lumbar spine. AR1563. He

also suspected ligamentous weakness throughout her spine, particularly in the

neck and low back, which caused most of her pain. Id. Dr. Kidman noted,

however, that Ms. Outour’s examination findings seemed out of proportion to

the degree of disability she indicated in her interview. Id. He therefore

suspected her mental issues (anxiety and depression) were magnifying her pain

problems and that they were “playing a large role in this picture.” Id. The

ALJ, however, dismissed Dr. Kidman’s opinion in favor of the State agency

physician opinions—though Dr. Kidman met with and examined Ms. Outour

while the State agency physicians merely reviewed her medical records.12

      This court has conducted a scrutinizing analysis of the Commissioner’s

determination that Ms. Outour’s anxiety disorder is not severe. Scott ex rel.

Scott, 529 F.3d at 821. That analysis persuades the court that the

Commissioner’s conclusion is not based upon substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Biestek, 139 S. Ct. at 1154; Minor, 574

F.3d at 627. Remand for further consideration of this issue is required.

      2.    Whether the Commissioner Properly Evaluated the Listings at
            Step 3 of the Sequential Evaluation

      The ALJ found at Step 3 of the sequential evaluation that none of

Ms. Outour’s impairments, alone or in combination, met or equaled a Listed

impairment in 20 C.F.R. Part 404, Subpart P, App. 1. AR24. The ALJ specified

that it specifically considered Listings 1.04 (Disorders of the Spine) and 11.00


      12Ms. Outour cites the ALJ’s failure to properly weigh the medical
evidence as a separate point of error in the DISCUSSION section E.3.c below.
                                           51
(Neurological disorders), but concluded that the record did not support that the

criteria of those listings were supported. Id. The ALJ therefore concluded

Ms. Outour did not “have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1 . . .” Id.

      Step 3 of the sequential evaluation requires the ALJ to determine

whether any of the claimant’s severe impairments, alone or in combination,

meets or equals an impairment that is listed at 20 C.F.R. Part 404, Subpart P,

App. 1 (a “Listing”). See 20 C.F.R. § 404.1520(d). If any such impairment or

combination of impairments meets or medically equals a Listing, a finding of

disability is automatic. Id.; Shontos v. Barnhart, 328 F.3d 418, 424 (8th Cir.

2003).

         If the claimant has an impairment that is not among the Listings, the

Commissioner is instructed to compare the claimant’s findings to a “closely

analogous” listed impairment. See 20 C.F.R. § 404.1526(b)(2). The non-listed

impairment is medically equivalent to a listed impairment if it is equal in

severity and duration to a listed impairment. 20 C.F.R. § 404.1526(a).

      Fibromyalgia is not a Listed impairment. Ms. Outour asserts, however,

that the ALJ should have found her fibromyalgia to be of Listing level.

Ms. Outour asserts the ALJ failed to properly evaluate her fibromyalgia

impairment at Step 3 of the analysis because it failed to properly apply Social

Security Ruling (SSR) 12-2p. Specifically, Ms. Outour asserts that under

SSR 12-2p, the ALJ was required to evaluate whether her fibromyalgia was

                                           52
medically equivalent to Listing § 14.09D (inflammatory arthritis)—or if not that

Listing, whichever other Listing was most analogous. The ALJ’s written

decision, Ms. Outour asserts, reveals it did not compare her fibromyalgia to

any other specific Listing, which was error.

        Social Security Ruling 12-2p instructs the Social Security Administration

how to develop evidence in cases where a claimant alleges fibromyalgia as one

of their medically determinable impairments. Part of the SSR includes

instruction to the SSA on how to evaluate fibromyalgia claims at Step 3 of the

5-step sequential evaluation process (the Listings). The SSR states, in relevant

part:

         VI. How do we consider FM in the sequential evaluation
         process?

         As with any adult claim for disability benefits, we use a 5-step
         sequential evaluation process to determine whether an adult with
         an MDI of FM is disabled.

               ***
               C.     At Step 3, we consider whether the person’s
         impairment(s) meets or medically equals the criteria of any of the
         listings in the Listing of Impairments in appendix 1, subpart P, of
         20 CFR part 404 (appendix 1). FM cannot meet a listing in
         appendix 1 because FM is not a listed impairment. At step 3,
         therefore, we determine whether FM medically equals a listing (for
         example, listing 14.09D in the listing for inflammatory arthritis),
         or whether it medically equals a listing in combination with at
         least one other medically determinable impairment.

See SSR 12-2p at Section VI.C.

        Because there is no Listing for fibromyalgia, therefore, Ms. Outour

asserts the ALJ should have, but did not, analyze whether her fibromyalgia met




                                           53
or equaled Listing § 14.09D as the basis for an award of disability benefits at

Step 3.

      Listing § 14.09D requires that Ms. Outour show (1) inflammatory

arthritis as described in listing 14.00D6 and (2) repeated manifestations of

inflammatory arthritis, with at least two constitutional symptoms (severe

fatigue, fever, malaise, or involuntary weight loss), and one of the following at

the marked level: (a) limitation of activities of daily living, (b) limitations in

maintaining social functioning, or (c) limitation in completing tasks in a timely

manner due to deficiencies in concentration, persistence, or pace. See Listing

§ 14.09D.

      To satisfy the first prong of the test for Listing § 14.09D, Ms. Outour

must satisfy the listing for inflammatory arthritis found at listing 14.00D6.

This listing covers a “vast array of disorders that differ in cause, course, and

outcome.” See Listing § 14.00D6. Subpart 6(e)(ii) of Listing § 14.00D states

that listing-level severity is shown in Listing § 14.09D “by inflammatory

arthritis that involves various combinations of complications of one or more

major peripheral joints or other joints, such as inflammation or deformity,

extra-articular features, repeated manifestations, and constitutional symptoms

or signs. Extra-articular impairments may also meet listings in other body

systems.” Id. In subpart 6(e)(iii), Listing § 14.00D6 goes on to state that

“extra-articular” inflammatory arthritis features may involve any body system,

including musculoskeletal, ophthalmologic, pulmonary, cardiovascular, renal,

hematologic, neurologic, mental, and immune system. Id.

                                              54
      To satisfy the second prong of the test for Listing § 14.09D, four

showings must be made: (1) repeated manifestations of inflammatory arthritis

as described above, (2) & (3) two of the listed symptoms and (4) one of the listed

limitations at the “marked” level. Id. The evaluation of whether Ms. Outour

meets or equals the listing at § 14.09D should be made in the first instance by

the ALJ. The ALJ did not consider Listing § 14.09D in its analysis and there

are many unanswered questions about the applicability of that Listing to

Ms. Outour’s impairments that should be answered first by the ALJ.

      Fibromyalgia was presented by the record, and the ALJ acknowledged it

was a severe impairment. Because it was acknowledged as a severe

impairment and did not meet or equal any other Listed impairment, the ALJ

should have analyzed it under Listing § 14.09 pursuant to SSR 12-2p.

      The Commissioner asserts that because (1) only medical records between

September 9, 2016, and March 31, 2017, can be considered; and (2) the ALJ

correctly determined all of the “B” criteria for Ms. Outour’s anxiety disorder

posed only “mild” limitations, the ALJ’s failure to perform the analysis as to

fibromyalgia under § 14.09D is harmless. This is so, argues the Commissioner,

because the ALJ’s finding of only “mild” limitations in all the “B” criteria

automatically precludes a finding that the § 14.09D Listing has been met. This

court, however, has already determined that medical records which pre-date

the date of onset and post-date the date last insured can properly be

considered. It has also determined that the ALJ’s finding that Ms. Outour’s

anxiety disorder was not severe is not supported by substantial evidence.

                                           55
      Additionally, the step-three analysis requires the ALJ to determine

whether an impairment or combination of impairments meets or equals a

Listing. As for the ALJ’s analysis of whether fibromyalgia met or equaled a

Listing, the ALJ stated “the claimant did not have an impairment or

combination of impairments that met or medically equaled the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 . . .”

As discussed above, fibromyalgia is not a Listed impairment. And, the ALJ did

not mention or discuss whether it considered fibromyalgia in combination with

the specifically Listed impairment under consideration or any other

impairments when determining whether that Listed impairment met or equaled

the Listing requirements.

      This leaves the court unable to determine whether the ALJ properly

considered Ms. Outour’s severe fibromyalgia impairment at all at the Step 3

level of the sequential evaluation. The court is therefore likewise unable to

discern whether fibromyalgia was among the impairments or “combination of

impairments” that was considered at all at this Step.

      When the court is unable to determine how the ALJ evaluated

fibromyalgia at Step 3, the matter must be remanded. The district courts in

this district have consistently interpreted SSR 12-2p to require as much.       See

e.g. Jockish v. Colvin, 2016 WL 1181680 at *7 (D.S.D. Mar. 25, 2016);

Sunderman v. Colvin, 2017 WL 473834 at *7 (D.S.D. Feb. 3, 2017); Wheeler v.

Berryhill, 2017 WL 4271428 at **3-4 (D.S.D. Sept. 26, 2017).




                                          56
      In each of these cases, the district court remanded for the ALJ’s failure to

evaluate at Step 3 whether the claimant’s fibromyalgia met or equaled a Listing

by comparing it to Listing 14.09D—as instructed in SSR 12-2p. Jockish, 2016

WL 1181680 at *7; Sunderman, 2017 WL 473834 at *7; Wheeler 2017 WL

4271428 at **3-4. In Wheeler, the court explained,

           It is clear the Social Security Administration intended an ALJ
           to evaluate fibromyalgia under Listing 14.09D. “Social
           Security Regulations . . . ‘are binding on all components of the
           Administration.’ ” Carter v. Sullivan, 909 F.2d 1201, 1202 (8th
           Cir. 1990) (citing 20 C.F.R. § 422.408)). The “agency’s failure
           to follow its own binding regulations is a reversible abuse of
           discretion.” Id. The ALJ’s finding cannot be sustained
           because an error of law occurred.

Wheeler, 2017 WL 4271428 at *4. In this case, as in Jockish, Sunderman, and

Wheeler, it is impossible for this court to analyze whether the ALJ’s reasoning

regarding medical equivalence is sound. Wheeler, 2017 WL 4271428 at *4.

For this reason, this case must be remanded for a proper Step 3 analysis

pursuant to SSR 12-2p.

      3.    Whether the Commissioner’s RFC Formulation is Supported by
            Substantial Evidence

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC

assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as “probably the most important

                                          57
issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”13 Lauer, 245 F.3d at 703 (citations

omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about


      13  Relevant evidence includes: medical history; medical signs and
laboratory findings; the effects of treatment, including limitations or
restrictions imposed by the mechanics of treatment (e.g., frequency of
treatment, duration, disruption to routine, side effects of medication); reports
of daily activities; lay evidence; recorded observations; medical source
statements; effects of symptoms, including pain, that are reasonably
attributable to a medically determinable impairment; evidence from attempts to
work; need for a structured living environment; and work evaluations. See SSR
96-8p.
                                             58
the nature and severity of an individual’s impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n. 8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p. However, the ALJ “must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

                                           59
      “[T]o find that a claimant has the [RFC] to perform a certain type of work,

the claimant must have the ability to perform the requisite acts day in and day

out, in the sometimes competitive and stressful conditions in which real people

work in the real world.” Reed, 399 F.3d at 923 (citations omitted, punctuation

altered); SSR 96-8p 1996 WL 374184 (“RFC is an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis” for “8 hours a day, for 5 days a

week, or an equivalent work schedule.”).

      While it is true that the ALJ is free to formulate the RFC from all the

evidence including the opinion evidence and the medical records, it is also

established law that the ALJ may not substitute its own opinions for those of

the physician. Finch v. Astrue, 547 F.3d 933, 938 (8th Cir. 2008), nor may the

ALJ “play doctor” or rely on its own interpretation of the meaning of the

medical records. Pate-Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009).

      These principles were recently reaffirmed in Combs v. Berryhill, 878 F.3d

642, 647 (8th Cir. 2017). In Combs, the claimant alleged disability as a result

of combined impairments of rheumatoid arthritis, osteoarthritis, asthma, and

obesity. Id. at 643. The only medical opinions in the file regarding Ms. Combs’

RFC were from two state agency physicians who had never treated or examined

Ms. Combs. Id. at 644. Those physicians instead based their opinions on their

review of Ms. Combs’ medical records. They gave differing opinions as to

Ms. Combs’ RFC (one opined she was capable of light duty work, while the

other opined she was capable of only sedentary work). Id. at 645.

                                           60
      In deciding which opinion to credit, the ALJ found Ms. Combs’ subjective

complaints not entirely credible based upon the ALJ’s own review of her

medical records and notations therein which indicated she was in “no acute

distress” and that she had “normal movement of all extremities.” Id. The state

agency physicians apparently did not base their opinions on these

observations. Ms. Combs asserted the ALJ should have contacted the

physicians for clarification of what the notations meant rather than rely upon

its own inferences. Id. at 646.

      The Eighth Circuit agreed, concluding the ALJ erred by relying on its

own inferences as to the relevance of the two phrases “no acute distress” and

“normal movement of all extremities” as it was significant to her conditions. Id.

at 647. The court found the relevance of these medical terms was not clear in

terms of Ms. Combs’ ability to function in the workplace, because her medical

providers also consistently noted in their treatment records that she was had

rheumatoid arthritis, prescribed medication for severe pain, and noted trigger

point and joint pain with range of motion. Id. So, by relying on its own

interpretation of “no acute distress” and “normal movement of all extremities,”

in terms of Ms. Combs’ RFC, the ALJ failed to fulfill his duty to fully develop

the record. Id.

      Additionally, SSR 96-8p instructs ALJs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

ALJ’s narrative discussion. One of those requirements is that the RFC

assessment must “include a resolution of any inconsistencies in the evidence

                                           61
as a whole . . .” Id. at p. 13. Another is that “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. at p. 14.

      The ALJ formulated Mr. Outour’s RFC as follows:

           The claimant has the residual functional capacity to perform
           less than a full range of light work as defined in 20 CFR
           404.1567(b). The claimant is able to lift and/or carry 20
           pounds occasionally and 10 pounds frequently. She can
           stand and/or walk for about 6 hours in an 8-hour workday.
           She is able to sit for 6 hours in an 8-hour workday. The
           claimant is able to occasionally climb, stoop, kneel, crouch,
           and crawl.

AR25. Ms. Outour asserts the ALJ’s formulation of her RFC is not supported

by substantial evidence for three reasons, discussed below.

            a.    Whether the Commissioner Properly Determined the
                  Limitations Presented by Ms. Outour’s Fibromyalgia

      Ms. Outour asserts the ALJ failed to properly acknowledge the

limitations presented by her fibromyalgia, which the ALJ recognized was a

severe impairment. The Social Security Administration has published a

ruling14 (SSR 12-2p) regarding how to administer cases in which one of the

claimant’s medical impairments is fibromyalgia. Ms. Outour posits that the

ALJ neither acknowledged the existence of SSR 12-2p in its opinion, nor

applied it. Ms. Outour claims the ALJ failed to properly apply SSR 12-2p




      14 Social Security rulings do not have the same force and effect as laws or
regulations, but they are binding on all components of the SSA and are used to
adjudicate Social Security disability cases. See https://www.disability-
benefits-help.org/glossary/social-security-rulings
                                           62
because the ALJ did not properly determine whether fibromyalgia presented

limitations which should have been incorporated into her RFC.

      Ms. Outour asserts the ALJ’s failure to properly apply SSR 12-2p is made

obvious by its focus on the “objective” or “normal” medical examinations and

test results, rather than the symptoms that are associated with fibromyalgia,

which is contrary to the instruction provided by SSR 12-2p. See e.g. AR26, 27

(ALJ discusses lack of objective evidence to support her claims, physical exams

which show range of motion and strength is intact, grip strength is normal,

sensory exams show no loss of sensation in feet, normal gait, nerve conduction

testing within normal limits, normal physical exam supports a light duty RFC).

      These repeated references to normal exam results rather than the

various symptoms which can be associated with fibromyalgia, asserts

Ms. Outour, indicate the ALJ really did not understand the nature of

fibromyalgia. Instead, Ms. Outour argues, the ALJ should have done what

SSR 12-2p mandates, which is to examine the record for “widespread pain and

other symptoms associated with FM” which may result in exertional and

nonexertional limitations. See SSR 12-2p, Section VI(E)(1) (emphasis added).

These associated symptoms can include widespread pain and chronic fatigue,

cognitive memory problems (‘fibro fog”), waking un-refreshed, depression,

anxiety disorder, irritable bowel syndrome, irritable bladder syndrome,

interstitial cystitis, TMJ disorder, reflux disorder, migraines, and restless leg

syndrome. See SSR 12-2p, Section II (B)(2).




                                            63
      The Commissioner responds that the ALJ properly determined the

limitations (or lack thereof) presented by Ms. Outour’s fibromyalgia and

incorporated them into her RFC. This is so, the Commissioner argues, because

the ALJ properly considered the Polaski15 factors (i.e. factors other than the

objective medical evidence), including: the claimant’s work history; the

observations of the treating and examining physicians concerning daily

activities; duration, frequency and intensity of pain; precipitating and

aggravating factors; dosage effectiveness, and side effects of medication; and

functional restrictions. See also 20 C.F.R. § 404.1529(c)(3) (regulation

codifying the Polaski factors). Specifically, the Commissioner cites

Ms. Outour’s relatively conservative course of medical treatment, her work

history, her medication regimen, and her activities of daily living. See

Commissioner’s brief, Docket No. 16, at pp. 15-16 (citing the ALJ’s decision at

AR27-29).

      The ALJ discussed Ms. Outour’s treatment history at AR27. The ALJ

stated she had relied primarily on conservative methodologies, but the ALJ did

not indicate that any physician had recommended or prescribed a more

aggressive medical or surgical procedure which would have been more effective

to treat her pain or which Ms. Outour had refused to undergo. Likewise, the

ALJ acknowledged Ms. Outour had “been maintained on a number of

medications, including narcotic pain relivers. The use of such potent




      15   Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).

                                            64
medications lends some support to her allegations.” Id. (emphasis added). The

ALJ’s discussion of Ms. Outour’s treatment history, however, concluded with a

circle back to the lack of objective medical evidence.

            Workups were repeatedly negative, and the sporadic nature of
            her complaints suggests a waxing and waning pattern of pain.
            While this is not inconsistent with the claimant’s fibromyalgia
            diagnosis, the inconsistent complaints in the context of
            essentially normal physical examinations tends to support the
            light RFC set forth above. (Emphasis added).

AR27.

        The ALJ’s reference to Ms. Outour’s medication regimen, as explained

above, was actually supportive of her subjective complaints, because the ALJ

conceded that she used strong narcotic pain medication which did not seem to

have a positive effect on her pain. See AR27.

        The ALJ’s discussion of Ms. Outour’s activities of daily living likewise

does not support the Commissioner’s position. In support of its assertion

Ms. Outour’s subjective pain complaints were not credible, the ALJ cited

Ms. Outour’s ability to shovel snow and to take a long flight to visit her mother.

The medical record cited by the ALJ which referenced Ms. Outour shoveling

snow is found at AR1954. The record does indicate Ms. Outour had been

shoveling snow, but it also indicates that as a result, she was presenting at the

Yankton Medical Clinic for an EMG on her left upper extremity because she

was having tremors in her left hand after she had been using her hand

excessively while shoveling. Id.




                                             65
      As for the ALJ’s reference to the long flight as a reason to discredit her

complaints, the court has already explained the ALJ’s reference to Ms. Outour’s

flight to visit her mother is not accurately depicted by the ALJ.

      Here is the complete time line of references in the medical record by

Ms. Outour to taking a long flight to see her mother: At approximately her

third visit to Yankton Avera Behavioral Health on October 31, 2016, (AR1766)

Ms. Outour mentioned that she was planning to travel in December but that

she was worried about her inability to be in an enclosed place because last

time she was on a plane, she had a conflict with the flight attendant. Id. She

could not sit still and had to get up and walk, and really just wanted them to

open the door and throw her out. Id. When she returned to Yankton Avera

Behavioral Health on November 9, 2016, she again mentioned her

apprehension about the upcoming 19-hour flight to Bahrain. AR1762. The

medical note states, “she really has a hard time sitting that long and gets really

claustrophobic even when the little table is put down in front of her for meals.

Last time she was allowed by the stewardess to stand in the kitchen even

though she offered to serve coffee, etc.” Id.16 The next time Ms. Outour

mentioned the overseas flight to visit her family was during her December 12,

2016, visit to Yankton Avera Behavioral Health. AR1778. During this visit,

Ms. Outour described the upcoming flight as 15-hours long, and inquired




      16 This note would make more sense if it said she was not allowed to
stand in the kitchen. Nevertheless, the court has reproduced it as it appears in
the record.

                                           66
whether she might be allowed to take a larger dose of her trazodone17 before

the flight began. Id. Her doctor encouraged her to experiment with larger

doses at home before the trip so she would know how the medication would

affect her. Id. During the next week’s visit (the last psychiatric note in the

record) (AR1776) Ms. Outour again mentioned the upcoming trip, but did not

inquire about medication changes. Id. Taken as a whole, therefore, the record

evidence regarding Ms. Outour’s ability to tolerate a long overseas flight to visit

her mother cannot appropriately be placed on the “plus” side of the third “B”

criteria—the ability to interact with others.

      The ALJ’s reference to the opinion evidence likewise focused on whether

it was “consistent with the lack of objective findings” in the record. See e.g.

AR28 (discussing why the ALJ decided to give any weight at all Dr. Olson’s

report—because his observations were “consistent with the lack of objective

findings that are prominently reflected in this record.”).

      The Eighth Circuit has noted that fibromyalgia is a disease which is

“chronic, and diagnosis is usually made after eliminating other conditions, as

there are no confirming diagnostic tests . . . We have long recognized that




      17 Trazodone is used to treat depression. It may help to improve your
mood, appetite, and energy level as well as decrease anxiety and insomnia
related to depression. Trazodone works by helping to restore the balance of a
certain natural chemical (serotonin) in the brain.
      https://www.webmd.com/drugs/2/drug-11188/trazodone-oral/details




                                           67
fibromyalgia has the potential to be disabling.” Forehand v. Barnhart, 364

F.3d 984, 987 (8th Cir. 2004) (citations omitted, punctuation altered).

      Where the ALJ rejected a claimant’s fibromyalgia symptoms and

complaints because they were not “substantiated by objective medical testing”

the Eighth Circuit reversed and remanded the case because the ALJ

“misunderstood fibromyalgia” which likewise adversely affected the ALJ’s

formulation of the claimant’s RFC analysis. Garza v. Barnhart, 397 F.3d 1087,

1089 (8th Cir. 2005).

           Fibromyalgia is defined as a syndrome of chronic pain of
           musculoskeletal origin but uncertain cause. Stedman’s
           Medical Dictionary, at 671 (27th ed. 2000). Further, “[t]he
           musculoskeletal and neurological examinations are normal in
           fibromyalgia patients, and there are no laboratory
           abnormalities.” Harrison’s Principles of Internal Medicine, at
           2056 (16th ed. 2005). The American College of Rheumatology
           nonetheless has established diagnostic criteria that include
           “pain on both sides of the body, both above and below the
           waist, [and] point tenderness in at least 11 of 18 specified
           sites.” Stedman’s Medical Dictionary, supra.

Johnson v. Astrue, 597 F.3d 409, 410 (1st Cir. 2010).

      In Johnson, the treating physician’s opinion regarding the claimant’s

fibromyalgia and its effect on her ability to work was not given controlling or

even significant weight. Johnson, 597 F.3d at 412. In Johnson, the ALJ

rejected the treating physician’s opinion because it relied primarily upon the

claimant’s subjective complaints and lacked supporting objective medical

findings. Id. Because of the unique nature of fibromyalgia, however, the First

Circuit criticized the ALJ’s reasons for giving little weight to the treating

physician’s opinion:

                                            68
           Dr. Ali’s “need” to rely on claimant’s subjective allegations . . .
           was not the result of some defect in the scope or nature of his
           examinations nor was it even a shortcoming. Rather, “a
           patient’s report of complaints, or history, is an essential
           diagnostic tool” in fibromyalgia cases, and a treating
           physician’s reliance on such complaints “hardly undermines
           his opinion as to [the patient’s] functional limitations.” Green-
           Younger v. Barnhart, 335 F.3d 99, 107 (2d Cir. 2003) (internal
           punctuation and citation omitted). Further, since trigger
           points are the only “objective” signs of fibromyalgia, the ALJ
           “effectively [was] requiring objective evidence beyond the
           clinical findings necessary for a diagnosis of fibromyalgia
           under established medical guidelines,” and this, we think, was
           error.

Id. at 412 (emphasis in original). The court concluded by finding the RFC

formulated by the ALJ was “significantly flawed.” Id.

      In Rogers v. Commissioner of Soc. Security, 486 F.3d 234, 250 (6th Cir.

2007), the Sixth Circuit likewise reversed and remanded a fibromyalgia case.

“[U]nlike medical conditions that can be confirmed by objective medical testing,

fibromyalgia patients present no objectively alarming signs. . .[F]ibromyalgia is

an elusive and mysterious disease which causes severe musculoskeletal pain

. . . [F]ibromyalgia patients manifest normal muscle strength and neurological

reactions and have a full range of motion.” Id. at 243-44 (citations omitted,

punctuation altered). The Rogers court held the ALJ erred by adopting into the

RFC opinions of physicians who dismissed the claimant’s complaints because

they were not substantiated by objective findings. Id. at 244-46. “[I]n light of

the unique evidentiary difficulties associated with the diagnosis and treatment

of fibromyalgia, opinions that focus solely on objective evidence are not

particularly relevant.” Id. at 245.



                                            69
        This court has carefully read the ALJ’s evaluation of Ms. Outour’s

fibromyalgia symptoms. The ALJ stated, “[f]inally, her diagnosis of a chronic

pain syndrome or fibromyalgia syndrome are supported by her complaints of

persistent pain, throughout her muscles and joints.” AR26. But then the ALJ

continued, “[d]espite these diagnoses, however, the objective evidence does not

demonstrate the degree of limitation alleged.” Id. It continued, “[a]cross the

physical examinations, the claimant’s upper and lower extremity range of

motion and strength has remained intact.” Id. The ALJ noted Ms. Outour’s

“grip and hand strength are normal, or even strong” and that her “sensory

examinations have not confirmed her reports of loss of sensation in the feet or

hands.” Id. The ALJ continued, “[s]he has been noted to have normal gait and

to move and transition well . . .” AR26-27. Also, the ALJ noted Ms. Outour’s

“[u]pper extremity nerve conduction testing in August, 2017, was within

normal limits.” AR27. Finally, the ALJ concluded:

            The claimant has reported that she is frustrated with the lack
            of findings, and the undersigned is cognizant and sensitive to
            this complaint. However, despite her subjective perception,
            the record supports that the claimant is not functionally
            limited with respect to her strength, sensation, or motion.

            ***
            Workups were repeatedly negative, and the sporadic nature of
            her complaints suggests a waxing and waning pattern of pain.
            While this is not inconsistent with claimant’s fibromyalgia
            diagnosis, the inconsistent complaints in the context of
            essentially normal physical examinations tends to support the
            light RFC set forth above.

AR27.




                                           70
      As in Garza, Johnson, and Rogers, it appears the ALJ in this case

effectively required objective evidence in order to credit her associated

symptoms of fibromyalgia. For the reasons explained above, this court is not

persuaded that the ALJ’s discussion of the Polaski factors mitigated this error.

As such, the ALJ misunderstood Ms. Outour’s fibromyalgia and as a result, it

rejected its associated limitations which may have been necessary in her RFC.

Accordingly, the ALJ’s formulation of the RFC was “significantly flawed” and

this case should be reversed and remanded for further consideration. Garza,

397 F.3d at 1089; Johnson, 597 F.3d at 412; Rogers, 486 F.3d at 243-44.

            b.     Whether the Commissioner Properly Determined the
                   Limitations from Ms. Outour’s Mental Impairments

      Next, Ms. Outour asserts the ALJ failed to properly include in her RFC

the limitations presented by her anxiety disorder. The court has already

explained above that the case must be remanded for a reexamination of the

severity of this impairment. When determining the RFC, the ALJ must

consider all a claimant’s mental and physical impairments in combination,

including those impairments that are severe and those that are not severe.

Lauer, 245 F.3d at 703; Social Security Ruling (SSR) 96-8p 1996 WL 374184

(July 2, 1996); 20 C.F.R. § 404.1545(a)(2).

      Here, the ALJ acknowledged Ms. Outour’s anxiety was at least a non-

severe impairment, but the ALJ did not include any mention of mental

limitations in her RFC. The ALJ’s discussion of Ms. Outour’s anxiety

impairment appears at AR23-24. The ALJ stated at AR23 that her anxiety “is

only minimally limiting and does not significantly impact her functioning.” Id.
                                           71
Thereafter, the ALJ identified and analyzed the four “B” criteria:

(1) understanding, remembering or applying information; (2) concentrating,

persisting, or maintaining pace; (3) interacting with others; and (4) adapting or

managing oneself, finding “mild” limitations in each. Id. at AR23-24.

      The court has already explained above in section E.1 of the     DISCUSSION

section of this opinion why remand is required at least as to the ALJ’s

conclusion that Ms. Outour’s anxiety caused only mild limitations in categories

(1) and (3) of the “B” criteria. It follows that a reformulation of the RFC will

likewise be required on remand to include appropriate limitations presented by

Ms. Outour’s anxiety disorder.

             c.    Whether the Commissioner Properly Evaluated the
                   Medical Evidence

      Finally, Ms. Outour asserts the ALJ did not properly evaluate the medical

evidence in her case. The ALJ weighed the medical expert opinions as follows:

       •   The AJL considered the opinion of Thomas Olson, M.D. who
           performed a consultative exam in March, 2015, AR1338-51,
           after the date of Ms. Outour’s previous claim for benefits was
           denied but nearly a year before her current alleged date of
           onset. AR20, 28. Dr. Olson opined Ms. Outour’s ability to lift
           and carry was diminished due to her neck and lumbar
           problems, but opined to only mild limitations on her ability to
           stand, walk and sit, and only slight limitation on her ability to
           stoop, climb, kneel and handle objects. AR28. The ALJ gave
           Dr. Olson’s opinion some weight because it predated her
           alleged date of onset, but it was consistent with the lack of
           objective findings in the record. Id.

       •   The ALJ considered the opinion of Brian Kidman, M.D., who
           performed a consultative examination on June 9, 2016. AR28;
           AR1557-63. Dr. Kidman opined that if Ms. Outour had
           cervical neuropathy into the left arm and lumbar neuropathy
           into the left leg, she would be limited to lifting, pushing, and
           pulling 20 pounds occasionally and standing for 20 minutes at
                                            72
           a time. AR28. She was noted during Dr. Kidman’s exam to
           have full but painful cervical spine range of motion and was
           assessed with a strong grip and was able to use her hands for
           fine and gross manipulation. Id. The ALJ gave Dr. Kidman’s
           opinion little weight because the ALJ determined
           Dr. Kidman’s limitations were speculated based on a
           neuropathy that had not been demonstrated in nerve
           conduction or imaging studies. Id.

       •   The ALJ considered the opinion of Dr. Peterson, Ms. Outour’s
           treating physiatry/pain management physician. AR1436-37;
           1658; 2048-50; AR28. Dr. Peterson wrote several notes for
           Ms. Outour stating she was “disabled from employment”
           because of her pain symptoms. Id. The ALJ gave
           Dr. Peterson’s opinion little weight because it was a matter
           reserved to the Commissioner and because it failed to provide
           any information regarding Ms. Outour’s functional limitations
           that resulted from her pain and myalgia. AR28.

       •   The ALJ considered the opinions of the State agency medical
           consultants. AR124-37; AR139-55; AR28. The State agency
           psychologists opined Ms. Outour’s anxiety disorder was non-
           severe, found all the “B” criteria to pose only mild restrictions,
           and did not assign any specific limitations based upon her
           mental impairments. Id. The State agency physicians opined
           that she was capable of carrying/lifting 20 pounds
           occasionally and 10 pounds frequently. AR133. They further
           opined she was capable of standing/walking 6 hours out of an
           8-hour workday, and sitting 6 hours out of an 8-hour
           workday. AR133-34. The State agency physicians stated
           Ms. Outour could occasionally climb ramps, stairs, ladders,
           ropes and scaffolds, but was unlimited in balancing. AR134.
           She was limited to occasionally stooping, kneeling, crouching,
           and crawling. Id. She had no manipulative, visual,
           communicative, or environmental limitations. Id. The ALJ
           gave great weight to the opinions of the State agency
           consultants. AR28.


      Medical opinions are considered evidence which the ALJ will consider in

determining whether a claimant is disabled, the extent of the disability, and the

claimant’s RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated

according to the same criteria, namely:
                                           73
            --whether the opinion is consistent with other evidence in
                  the record;

            --whether the opinion is internally consistent;

            --whether the person giving the medical opinion examined
                  the claimant;

            --whether the person giving the medical opinion treated the
                  claimant;

            --the length of the treating relationship;

            --the frequency of examinations performed;

            --whether the opinion is supported by relevant evidence,
                  especially medical signs and laboratory findings;

            --the degree to which a nonexamining or nontreating
                   physician provides supporting explanations for their
                   opinions and the degree to which these opinions
                   consider all the pertinent evidence about the claim;

            --whether the opinion is rendered by a specialist about
                  medical issues related to his or her area of specialty;
                  and

            --whether any other factors exist to support or contradict the
                  opinion.

      See 20 C.F.R. § 404.1527(c)(1)-(6); Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007).

      “A treating physician’s opinion is given controlling weight ‘if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.’ ”

House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). “A treating physician’s opinion ‘do[es] not

automatically control, since the record must be evaluated as a whole.’ ” Reed,

                                            74
399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a

treating physician’s opinion. 20 C.F.R. § 404.1527(c). “[I]f ‘the treating

physician evidence is itself inconsistent,’ ” this is one factor that can support

an ALJ’s decision to discount or even disregard a treating physician’s opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-854; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)). “The opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant.” Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. § 404.1527; Shontos, 328 F.3d at 425; Kelley v. Callahan, 133

F.3d 583, 589 (8th Cir. 1998)).

      When opinions of consulting physicians conflict with opinions of treating

physicians, the ALJ must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute “substantial evidence” upon the record as a whole,

especially when they are contradicted by the treating physician’s medical

opinion. Id.; Harvey v. Barnhart, 368 F.3d 1013, 1016 (8th Cir. 2004) (citing

Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999)). However, where opinions

of non-examining, consulting physicians along with other evidence in the

record form the basis for the ALJ’s decision, such a conclusion may be

supported by substantial evidence. Harvey, 368 F.3d at 1016. Also, where a

                                           75
nontreating physician’s opinion is supported by better or more thorough

medical evidence, the ALJ may credit that evaluation over a treating

physician’s evaluation. Flynn v. Astrue 513 F.3d 788, 792 (8th Cir.

2008)(citing Casey v. Astrue, 503 F.3d 687, 691-692 (8th Cir. 2007)). The ALJ

must give “good reasons” for the weight accorded to opinions of treating

physicians, whether that weight is great or small. Hamilton v. Astrue, 518

F.3d 607, 610 (8th Cir. 2008); 20 C.F.R. § 404.1527(c)(2).

      Certain ultimate issues are reserved for the Agency=s determination.

20 C.F.R. ' 416.927(e). Any medical opinion on one of these ultimate issues is

entitled to no deference because it Ainvades the province of the Commissioner

to make the ultimate disability determination.@ House, 500 F.3d at 745 (citing

Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)). See 20 C.F.R.

' 416.927(e)(3). The ultimate issues reserved to the Agency are as follows:

      1.    whether the claimant is disabled;

      2.    whether the claimant is able to be gainfully employed;

      3.    whether the claimant meets or exceeds any impairment in the
            Listing of Impairments (appendix 1 to subpart P of part 404 of 20
            C.F.R.);

      4.    what the claimant=s RFC is; and

      5.    what the application of vocational factors should be.

      See 20 C.F.R. ' 416.927(e)(1) and (2); see also Wagner, 499 F.3d at 849

(the ALJ Aneed not adopt the opinion of a physician on the ultimate issue of a

claimant=s ability to engage in substantial gainful employment.@) (quoting

Qualls v. Apfel, 158 F.3d 425, 428 (8th Cir. 1998)). The RFC determination is

                                          76
specifically noted to be one of those determinations that is an ultimate issue for

the Agency to determine. 20 C.F.R. ' 416.927(e)(2); Cox v. Astrue, 495 F.3d

614, 619-620 (8th Cir. 2007).

      Ms. Outour asserts several ways in which the ALJ’s evaluation of the

medical evidence is deficient. First, she notes the discrepancy between the

ALJ’s decision to give great weight to the opinions of the State agency

consultants, while at the same time assigning little weight to the opinion of the

physician (Dr. Kidman) whose records the State agency physicians relied to

form their opinions. Again, the State agency physicians never saw or examined

Ms. Outour, but instead merely reviewed the medical records of her other

physicians. The State agency physicians formed their opinions solely on a

review of Ms. Outour’s medical records, and specifically indicated that in so

doing, they gave Dr. Kidman’s consultative examination great weight. AR133;

155. But, as noted by Ms. Outour, Dr. Kidman stated it was “unlikely” she

would be able to stand more than 20 minutes without taking a 10-15 minute

rest, and also stated that if she had neuropathies, she would be limited from

any type of upper extremity repetitive use, and would not be able to even

occasionally lift, pull, or push more than 20 pounds. AR1563. Dr. Kidman

recommended MRIs of the neck and lower back to elucidate whether she did

indeed have neuropathies. Id.

      The State agency physicians purported to give Dr. Kidman’s opinion

great weight but honored neither Dr. Kidman’s proposed limitations nor his

recommendation for further testing. The ALJ, who is not a physician, gave the

                                          77
State agency physicians’ opinions great weight, but at the same time (1)

ignored their failure to honor the limitations recommended by Dr. Kidman,

upon whose records they supposedly relied in forming their opinions; and (2)

overruled the State agency physicians’ purported decision to give Dr. Kidman’s

opinions great weight, and instead gave Dr. Kidman’s opinion only little weight.

These discrepancies, urges Ms. Outour, were never explained by the ALJ. On

this point, the court agrees with Ms. Outour.

      Ms. Outour also argues the ALJ improperly drew its own inferences from

the medical evidence. She notes the ALJ discredited her subjective complaints

of pain in part because it determined she had “largely relied on conservative

methodologies, including medications, for treatment.” AR27. Ms. Outour

acknowledges she tried multiple treatments to alleviate her pain and other

conditions, including the following:

      Medications:        Consults/referrals:     Injections:

      Flexeril            surgical                trigger point
      Nortriptyline       rheumatologist          epidural
      Cymbalta            neurology               depo Medrol
      Lyrica              cardiology              Kenalog and lidocaine
      Robaxin             psychiatric             Botox
      Oxycodone           podiatry
      Amitriptyline
      Skelaxin            Other:
      Zoloft              physical therapy
      Lidocream           wrist splints
      Klonopin            forearm band
      Gabapentin          counseling
      Provigil
      Paxil
      Levaquin
      Trazodone
      Hydrocodone
      Topical Lidocaine
                                             78
      But the ALJ cited no medical opinion which suggested the treatment she

did undertake was in fact too “conservative,” or that, as stated by the ALJ, the

absence of any other or further medical treatment supported the RFC as

formulated by the ALJ. “Common sense can mislead; lay intuitions about

medical phenomena are often wrong.” Myles v. Astrue, 582 F.3d 672, 677 (1st

Cir. 2009) (cleaned up). See also Combs, 878 F.3d at 647 (ALJ erred by relying

on its own interpretation of phrases “no acute distress” and “normal

movement of all extremities” in the medical records to determine claimant’s

credibility for purposes of formulating RFC). The Commissioner counters that

the ALJ may consider all the medical source opinions, along with the other

record evidence, when determining the RFC. 20 C.F.R. § 404.1527(b);

404.1545(a)(3).

      The Commissioner asserts the ALJ had sufficient medical evidence to

support the RFC—consisting of the opinions of the consultative examiners

(Dr. Olson and Dr. Kidman) and State agency consultants (Drs. Barker and

Whittle). And, the Commissioner notes, “there is no requirement that an RFC

finding must be supported by a specific medical opinion.” Hensley v. Colvin,

829 F.3d 926, 932 (8th Cir. 2016) (emphasis added).

      Dr. Olson’s report is found at AR1342-51. Dr. Olson imposed no specific

functional limitations, but indicated Ms. Outour had only “mild” limitations on

her ability to walk and sit. AR1345. Dr. Olson also stated, however, that

Ms. Outour’s ability to lift and carry is “diminished.” These somewhat vague

statements are not inconsistent with the ALJ’s assignment of 20 pounds
                                          79
occasionally and 10 pounds frequently lift/carry restriction and 6 hours out of

an 8-hour workday sitting/standing/walking restriction. However, the ALJ

ignored without explanation Dr. Olson’s administration of the MMSE

examination or the implication that it indicated Ms. Outour is cognitively

impaired. Likewise, the ALJ indicated it gave Dr. Olson’s opinion only “some”

weight in any event, so Dr. Olson’s opinion does not form the substantial

evidence required to support the ALJ’s formulation of the RFC.

      As for the State agency opinions, they generally do not, standing alone,

constitute “substantial evidence” upon the record as a whole, especially when

they are contradicted by the treating physician’s medical opinion. Harvey,368

F. 3d at 1016. The ALJ must give “good reasons” for the weight accorded to

opinions of treating physicians, whether that weight is great or small.

Hamilton, 518 F.3d at 610; 20 C.F.R. § 404.1527(c)(2). The ALJ’s failure to

explain the disconnect between State agency physicians’ limitations and

recommendations and the limitations and recommendations of the physician

upon whose examination (Dr. Kidman) they purported to rely, along with the

ALJ’s own inconsistency of assigning great weight to the non-examining State

agency physicians while assigning little weight to the opinion of Dr. Kidman—

the examining physician upon whose records the State agency physicians

based their recommendations—precludes a finding that the ALJ’s evaluation of

the medical evidence or assignment of weight the medical opinions is based on

“good reasoning.” Hamilton, 518 F.3d at 610; 20 C.F.R. § 404.1527(c)(2).




                                          80
      The only treating physician in this case to render an opinion about

Ms. Outour’s ability to work is her physiatrist/pain management physician,

Dr. Peterson. Dr. Peterson’s opinions, however, were not very helpful because

they did not assign specific functional limitations but instead simply indicated

Ms. Outour’s pain precluded her from working.

      Ms. Outour acknowledges the repeated notes in the record from her

treating pain specialist (Dr. Peterson) indicating she was “disabled from work”

did not provide specific functional limitations which could have been

incorporated into the ALJ’s formulation of the RFC. Instead, these statements

were improper opinions as to an ultimate issue reserved to the Commissioner

pursuant to See 20 C.F.R. ' 416.927(e)(1) and (2); see also Wagner, 499 F.3d

at 849 (the ALJ Aneed not adopt the opinion of a physician on the ultimate

issue of a claimant=s ability to engage in substantial gainful employment.@).

But instead of contacting Dr. Peterson to request further information about

specific functional limitations, the ALJ simply rejected Dr. Peterson’s opinions

altogether. The ALJ must further develop the record if a crucial issue is

undeveloped. Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir. 2005); McCoy v.

Astrue , 648 F.3d 605, 612 (8th Cir. 2011). The ALJ may further develop the

record by recontacting a treating source, requesting additional records,

ordering a consultative exam, or asking the claimant or someone else for

further information. See 20 C.F.R. § 404.1520b; Freeman v. Apfel , 208 F.3d

687, 692 (8th Cir. 2000).




                                          81
      Ms. Outour asserts a crucial issue was undeveloped in this case because

the opinions offered by the State agency physicians were unsupported for the

reasons explained above, and because Dr. Peterson, though she stated

Ms. Outour was unable to work, likewise did not offer specific functional

limitations or a detailed explanation for her opinion. The court agrees.

      The ALJ filled in the gaps as follows: “the absence of other treatments or

aids such as physical or occupational therapy, chiropractic adjustments,

massage, reliance on a cane or the like” support the RFC as formulated (AR27).

The ALJ concluded by stating, “[w]hile the undersigned is cognizant that pain

is subjective, one would expect reliance on a cane, a limping or shuffling gait,

muscle atrophy, exquisite tenderness, or other observable findings to

corroborate the degree of limitation the claimant reports.” AR29.

      The Commissioner has provided guidance for evaluating a claimant’s

subjective complaints of symptoms more generally. See SSR 16-3p. With

regard to a claimant’s infrequency of treatment or failure to follow prescribed

treatment, the Commissioner counsels that it will not find this factor to be

contrary to the claimant’s described symptoms unless the Commissioner first

contacts the claimant for an explanation regarding lack of treatment, or asks

the claimant for such an explanation at the ALJ hearing. Id. The

Commissioner specifically acknowledges a claimant may not seek treatment or

may not follow prescribed treatment because she “may not be able to afford

treatment and may not have access to free or low-cost medical services.” Id.

The Commissioner further teaches it is not enough for an ALJ to recite the

                                           82
[Polaski] factors. Id. Instead, the ALJ’s opinion “must contain specific reasons

for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” Id.

      The Commissioner has provided even more refined guidance for

evaluating a claimant’s failure to follow prescribed treatment. See SSR

82-59.18 When the Commissioner determines a claimant has failed to follow

prescribed treatment, the Commissioner must also determine whether the

failure to follow treatment was justifiable. Id. The treatment prescribed must

be expected to restore the claimant’s ability to work. Id. As with SSR 16-3p,

the Commissioner promises in SSR 82-59 to give the claimant an opportunity

to explain why she has not followed her doctor’s advice and why that is

important to the disability determination process:

           The claimant . . . should be given an opportunity to fully
           express the specific reason(s) for not following the prescribed
           treatment. Detailed questioning may be needed to identify and
           clarify the essential factors of refusal. The record must reflect
           as clearly and accurately as possible the claimant’s . . .
           reason(s) for failing to follow the prescribed treatment.

           Individuals should be asked to describe whether they
           understand the nature of the treatment and the probable
           course of the medical condition (prognosis) with and without
           the treatment prescribed. The individuals should be

      18 SSR 82-59p has been rescinded and replaced with SSR 18-3p. The
substance of the two rulings is very similar. SSR 18-3p did not go into effect,
however, until October 29, 2018, a few weeks after the ALJ in Ms. Outour’s
case issued its decision. See
https://www.ssa.gov/OP_Home/rulings/di/02/SSR2018-03-di-02.html. So
SSR 82-59p remained applicable to Ms. Outour’s claim.
                                           83
           encouraged to express in their own words why the
           recommended treatment has not been followed. They should
           be made aware that the information supplied will be used in
           deciding the disability claim and that, because of the
           requirements of the law, continued failure to follow prescribed
           treatment without good reason can result in denial or
           termination of benefits.

See SSR 82-59p,    POLICY STATEMENT.

      Depending on the claimant’s explanation, the Commissioner counsels

that it may be necessary to recontact the treating medical source to

substantiate or clarify what the source told the claimant. Id. There are several

claimant explanations for failing to follow recommended treatment that the

Commissioner identifies as justifiable reasons. Id. Among those are inability

to afford the treatment and lack of free community resources. Id.

      Where an ALJ believes a claimant does not have justifiable reasons for

refusing recommended treatment, the ALJ is supposed to advise the claimant

before a determination of eligibility of benefits is decided; that way, the

claimant can elect to undergo the treatment if desired. Id. This prophylactic

measure is necessary for fundamental fairness because, once a disability

application is denied, the claimant may not later undertake to follow the

treatment recommendation and revise the adverse determination. Id. An ALJ

may consider whether an examining medical source determines that the

claimant was malingering in assessing the credibility of the claimant’s

testimony as to subjective complaints of pain. Clay v. Barnhart, 417 F.3d 922,

930 n.2 (8th Cir. 2005) (two psychologists’ findings that claimant was

“malingering” cast suspicion on the claimant’s credibility).

                                            84
      In Ms. Outour’s case this procedure was not followed, of course, because

there is no evidence that any of the treatment the ALJ faulted Ms. Outour for

not having undertaken was ever recommended by any of her treating

physicians.

      Ms. Outour asserts the ALJ’s statements about her failure to undertake

further treatment, the fact that she did not have a shuffling gait or limp, and

that she did not rely on the use of a cane all rise to the level of the ALJ

impermissibly “playing doctor” just as the ALJ did in Combs. In Combs, the

court determined the ALJ overstepped by inferring its own meaning to the

phrases “no acute distress” and “normal movement of all extremities” to

determine the appropriate RFC. Here, the ALJ itself had no medical expertise

and no medical expert of record opined that, in order to be considered entirely

consistent with her pain complaints, Ms. Outour’s medical conditions should

require reliance on a cane, a limping or shuffling gait, or muscle atrophy.

Likewise, no medical expert opined that physical or occupational therapy,

chiropractic adjustments, massage, reliance on a cane or “the like” would have

been appropriate or effective to treat her medical impairments.

      The ALJ in this case made its own inferences that because Ms. Outour

did not use a cane, did not walk with a limp or a shuffling gait, and did not

have muscle atrophy, that her pain complaints were not consistent with her

medically determinable impairments. No medical expert verified these

inferences. Likewise, no medical expert stated that physical therapy,

chiropractic adjustments, or reliance on a cane would have improved her

                                            85
condition or further legitimized her pain complaints. An ALJ may choose

between properly submitted medical opinions, but is not permitted to “set his

own expertise against that of a physician who testified before him.” Combs,

878 F.3d 647; Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004);

Nevland v. Apfel, 204 F.3d at 858; Gober v. Matthews, 574 F.2d 772, 777 (3d

Cir. 1978)(the ALJ “may not simply draw his own inferences about plaintiff’s

functional ability from medical reports.”). This court agrees that remand is

required in this case for a proper evaluation of the medical opinions.

F.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Ms. Outour requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

                                          86
and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.




                                           87
                                CONCLUSION

     Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

Ms. Outour’s motion to remand [Docket No. 14] is GRANTED.

     DATED this 3rd day of April, 2020.

                                          BY THE COURT:



                                          VERONICA L. DUFFY
                                          United States Magistrate Judge




                                          88
